 
APOLLO GOLD CORPORATION
 
and
 
1526735 ALBERTA ULC
 
and
 
LINEAR GOLD CORP.

 

--------------------------------------------------------------------------------

 
ARRANGEMENT AGREEMENT
 
Dated as of March 31, 2010
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE 1
DEFINITIONS, INTERPRETATION AND SCHEDULES
       
Section 1.1
Definitions
 
2
Section 1.2
Interpretation Not Affected by Headings
 
9
Section 1.3
Number, Gender and Persons
 
9
Section 1.4
Date for any Action.
 
9
Section 1.5
Statutory References
 
9
Section 1.6
Currency
 
9
Section 1.7
Invalidity of Provisions
 
9
Section 1.8
Accounting Matters
 
10
Section 1.9
Knowledge
 
10
Section 1.10
Meaning of Certain Phrase
 
10
Section 1.11
Schedules
 
10
 
ARTICLE 2
THE ARRANGEMENT
 
Section 2.1
Arrangement
 
11
Section 2.2
Effective Date
 
11
Section 2.3
Board of Directors
 
11
Section 2.4
Name Change
 
11
Section 2.5
Management Changes
 
11
Section 2.6
Consultation
 
12
Section 2.7
Court Proceedings
 
12
Section 2.8
U.S. Securities Law Matters
 
13
Section 2.9
Articles of Arrangement
 
14
Section 2.10
Cancellation of Apollo Shares
 
14
Section 2.11
Closing
 
14
Section 2.12
U.S. Tax Matters
 
14
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
 
Section 3.1
Representations and Warranties of Linear.
 
15
Section 3.2
Representations and Warranties of Apollo and Apollo Subco.
 
26
Section 3.3
Survival of Representations and Warranties
 
38
 
ARTICLE 4
COVENANTS
 
Section 4.1
Covenants of Linear
 
38
Section 4.2
Covenants of Apollo and Apollo Subco
 
46
Section 4.3
Linear Options
 
54
Section 4.4
Linear Warrants
 
54

 

--------------------------------------------------------------------------------


 
Section 4.5
Apollo Options
 
55
Section 4.6
Indemnification and Insurance
 
55
 
ARTICLE 5
CONDITIONS
 
Section 5.1
Mutual Conditions
 
56
Section 5.2
Linear Conditions
 
57
Section 5.3
Apollo and Apollo Subco Conditions
 
59
Section 5.4
Notice and Cure Provisions
 
61
Section 5.5
Merger of Conditions
 
62
 
ARTICLE 6
NON-SOLICITATION AND BREAK FEE
 
Section 6.1
Mutual Covenants Regarding Non-Solicitation
 
62
Section 6.2
Break Fee Event
 
66
 
ARTICLE 7
AMENDMENT AND TERMINATION
 
Section 7.1
Amendment
 
67
Section 7.2
Mutual Understanding Regarding Amendments
 
68
Section 7.3
Termination
 
68
 
ARTICLE 8
GENERAL
 
Section 8.1
Notice
 
70
Section 8.2
Remedies
 
71
Section 8.3
Indemnification
 
71
Section 8.4
Privacy Matters
 
72
Section 8.5
Expenses
 
72
Section 8.6
Time of the Essence
 
72
Section 8.7
Entire Agreement
 
72
Section 8.8
Further Assurances
 
72
Section 8.9
Governing Law
 
72
Section 8.10
Execution in Counterparts
 
73
Section 8.11
Waiver
 
73
Section 8.12
No Personal Liability
 
73
Section 8.13
Enurement and Assignment
 
73

 
SCHEDULES
 
SCHEDULE “A” PLAN OF ARRANGEMENT UNDER SECTION 193 OF THE
BUSINESS CORPORATIONS ACT (ALBERTA)
SCHEDULE “B” LINEAR COVERTIBLE SECURITIES
 

--------------------------------------------------------------------------------


 
ARRANGEMENT AGREEMENT
 
THIS AGREEMENT made as the 31st day of March, 2010


AMONG :



 
APOLLO GOLD CORPORATION,
 
a corporation existing under the
 
Business Corporations Act (Yukon),
     
(hereinafter referred to as “Apollo”)
     
OF THE FIRST PART
 
- and -
     
1526735 ALBERTA ULC,
 
an unlimited liability company existing under the
 
the Business Corporations Act (Alberta),
     
(hereinafter referred to as “Apollo Subco”)
     
OF THE SECOND PART
     
- and -
     
LINEAR GOLD CORP.,
 
a corporation existing under the
 
Canada Business Corporations Act,
     
(hereinafter referred to as “Linear”)
     
OF THE THIRD PART

 
WITNESSES THAT:


WHEREAS Apollo Subco is wholly-owned by Apollo;


AND WHEREAS Apollo, Apollo Subco and Linear propose to effect a business
combination to combine the business and assets of Linear with those of Apollo;


AND WHEREAS the parties hereto intend to carry out the proposed business
combination by way of a plan of arrangement under the provisions of the Business
Corporations Act (Alberta);
 

--------------------------------------------------------------------------------


 
NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, the
parties hereto hereby covenant and agree as follows:
ARTICLE 1
DEFINITIONS, INTERPRETATION AND SCHEDULES
 
Section 1.1
Definitions

 
In this Agreement, unless the context otherwise requires, the following words
and terms with the initial letter or letters thereof capitalized shall have the
meanings ascribed to them below:
 
“ABCA” means the Business Corporations Act (Alberta), including the regulations
promulgated thereunder, as now enacted or as the same may from time to time be
amended, re-enacted or replaced;
 
“Acquisition Proposal” means, with respect to Apollo or Linear, any inquiry or
the making of any proposal to such party or its shareholders, from any person
which constitutes, or may reasonably be expected to lead to (in either case
whether in one transaction or a series of transactions): (i) an acquisition from
such party or its shareholders, of any securities of such party or its
subsidiaries; (ii) any acquisition of a substantial amount of assets of such
party or its subsidiaries; (iii) an amalgamation, arrangement, merger, or
consolidation involving such party or its subsidiaries; or (iv) any take-over
bid, issuer bid, exchange offer, recapitalization, liquidation, dissolution,
reorganization into a royalty trust or income fund or similar transaction
involving such party or its subsidiaries or any other transaction, the
consummation of which would or could reasonably be expected to impede, interfere
with, prevent or delay the transactions contemplated by this Agreement or the
Arrangement or which would or could reasonably be expected to materially reduce
the benefits to the other party under this Agreement or the Arrangement;
 
“Agreement” means this arrangement agreement, together with the schedules
attached hereto, as amended or supplemented from time to time;
 
“Amalgamation” means the amalgamation of the Amalgamating Corporations as
contemplated by the Plan of Arrangement;
 
 “Amalgamating Corporations” means, collectively, Apollo Subco and Linear;
 
“AMEX” means the NYSE Amex Equities Exchange;
 
“Apollo” means Apollo Gold Corporation, a corporation existing under the YBCA;
 
“Apollo Disclosure Documents” means all publicly available press releases,
material change reports, annual information forms, information circulars,
financial statements and other documents that have been disclosed by Apollo to
the public and filed pursuant to applicable Securities Laws or otherwise posted
on SEDAR or EDGAR after January 1, 2009;
 
- 2 -

--------------------------------------------------------------------------------


 
“Apollo Employee Plans” has the meaning ascribed thereto in subsection 3.2(ii);
 
“Apollo Leased Premises” has the meaning ascribed thereto in subsection 3.2(dd);
 
“Apollo Meeting” means the annual and special meeting, including any
adjournments or postponements thereof, of the Apollo Shareholders to be held,
among other things, to consider and, if deemed advisable, to approve the
Arrangement;
 
“Apollo Options” means the outstanding options to purchase an aggregate of
11,561,871 Apollo Shares issued pursuant to the Apollo Stock Option Plan;
 
“Apollo Material Properties” means, collectively, those properties commonly
referred to as Black Fox, Grey Fox and Pike River, in which Apollo has an
interest as described in the Apollo Disclosure Documents;
 
“Apollo Proxy Circular” means the management information circular, including all
schedules and exhibits thereto, to be prepared by Apollo with the assistance of
Linear in respect of the Apollo Meeting;
 
“Apollo Replacement Options” means the stock options of Apollo to be granted to
the holders of Linear Options on the terms and conditions set out in the Plan of
Arrangement;
 
“Apollo Replacement Warrants” means the common share purchase warrants of Apollo
to be issued to the holders of Linear Warrants on the terms and conditions set
out in the Plan of Arrangement;
 
“Apollo Shareholders” means, at any time, the holders of Apollo Shares;
 
“Apollo Shares” means the common shares in the capital of Apollo;
 
“Apollo Stock Option Plan” means the stock option plan of Apollo adopted in
December 2003 and amended and restated as of May 7, 2009;
 
“Apollo Subco” means 1526735 Alberta ULC, a wholly-owned subsidiary of Apollo
existing under the ABCA;
 
“Apollo Subsidiaries” has the meaning ascribed thereto in subsection 4.1(b);
 
“Apollo Support Agreements” means, collectively, the support agreements between
Linear and each of the Apollo Support Parties;
 
“Apollo Support Parties” means the persons who shall execute and deliver to
Linear an Apollo Support Agreement being R. David Russell, Melvyn Williams,
Marvin Kaiser, David Peat, Richard Nanna, Robert Babensee, W.S. Vaughan, Brent
Timmons, Timothy Smith, Wendy Yang, Michael Hobart and Charles Stott;
 
- 3 -

--------------------------------------------------------------------------------


 
“Arrangement” means the arrangement under the provisions of Section 193 of the
ABCA on the terms and conditions set forth in the Plan of Arrangement, subject
to any amendment or supplement thereto made in accordance therewith or made at
the direction of the Court in the Final Order;
 
“Articles of Arrangement” means articles of arrangement in respect of the
Arrangement required by the ABCA to be filed with the Registrar after the Final
Order is made;
 
“Business Day” means any day, other than a Saturday, a Sunday or a statutory
holiday in Toronto, Ontario or Calgary, Alberta;
 
“Canadian GAAP” means accounting principles generally accepted in Canada;
 
“CBCA” means the Canada Business Corporations Act, including the regulations
promulgated thereunder, as now enacted or as the same may from time to time be
amended, re-enacted or replaced;
 
“Certificate” means the certificate giving effect to the Amalgamation issued by
the Registrar on the Articles of Amalgamation pursuant to subsection 193(11) of
the ABCA;
 
 “Completion Deadline” means the date by which the transactions contemplated by
this Agreement are to be completed, which date shall be no later than July 2,
2010;
 
“Confidentiality Agreement” means the confidentiality agreement dated January 6,
2010 between Apollo and Linear;
 
“Continuance” means the continuance of Linear to be completed under the ABCA
pursuant to the Plan of Arrangement;
 
“Court” means the Court of Queen’s Bench of Alberta;
 
“Dissent Rights” means the rights of dissent in respect of the Arrangement
described in the Plan of Arrangement;
 
“EDGAR” means the SEC’s Electronic Data Gathering Analysis and Retrieval System;
 
“Effective Date” means the date set out in the Certificate as being the
effective date in respect of the Arrangement;
 
“Effective Time” means 5:00 p.m. (Toronto time) on the Effective Date;
 
“Environmental Laws” has the meaning ascribed thereto in subsection 3.1(kk);
 
“Final Order” means the order of the Court pursuant to subsection 193(9) of the
ABCA approving the Arrangement, as such order may be amended at any time prior
to the Effective Date or, if appealed, then unless such appeal is withdrawn or
denied, as affirmed;
 
- 4 -

--------------------------------------------------------------------------------


 
“Governmental Authority” means and includes, without limitation, any national,
federal, provincial, state, county or municipal government, governmental or
public department, court, tribunal, commission, board, bureau or agency or any
political subdivision of any of the foregoing, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation or other entity owned or controlled (through
stock or capital ownership or otherwise) by any of the foregoing;
 
“Interim Order” means the interim order of the Court, as such order may be
amended, pursuant to subsection 193(4) of the ABCA made in connection with the
Arrangement;
 
“Laws” means all laws, by-laws, rules, regulations, orders, ordinances,
protocols, codes, guidelines, directives, instruments, policies, notices,
directions and judgments or other requirements of any Governmental Authority;
 
“Lender Consent Letter” means the consent letter, dated as of March 9, 2010,
among the Lenders, Linear and Apollo, pursuant to which, among other things, the
Lenders consented to the Arrangement upon the terms and conditions set out
therein;
 
“Lender Lock-Up Agreements” means, collectively, the lock-up agreements entered
into by each of the Lenders dated March 18, 2010 pursuant to which each Lender
agrees, among other things, not to, directly or indirectly, exercise or offer,
sell, contract to sell, lend, swap, or enter into any other agreement to
transfer the economic consequences of any of the Apollo Shares or common share
purchase warrants of Apollo held by them until December 31, 2010, or such
earlier date specified therein;
 
“Lenders” means, collectively, Macquarie Bank Limited and RMB Australia Holdings
Limited, being the lenders to Apollo under the Project Facility Agreement;
 
“Lender Support Agreements” means, collectively, the support agreements entered
into by each of the Lenders dated March 18, 2010 pursuant to which each Lender
agrees, among other things, to support and vote in favour of the Arrangement;


“Letter of Intent” means the binding letter of intent dated March 9, 2010
between Apollo and Linear, as amended March 18, 2010, setting out, among other
things, the terms and conditions of the Arrangement;
 
“Linear” means Linear Gold Corp., a corporation existing under the CBCA;
 
“Linear Audited Financial Statements” has the meaning ascribed thereto in
subsection 3.1(n);
 
“Linear Convertible Securities” means, collectively, the Linear Options and the
Linear Warrants as set out in Schedule B;
 
“Linear Disclosure Documents” means all publicly available press releases,
material change reports, annual information forms, information circulars,
financial statements and other documents that have been disclosed by Linear to
the public and filed pursuant to applicable Securities Laws or otherwise posted
on SEDAR after January 1, 2009;
 
- 5 -

--------------------------------------------------------------------------------


 
“Linear Employee Plans” has the meaning ascribed thereto in subsection 3.1(gg);
 
“Linear Leased Premises” has the meaning ascribed thereto in subsection 3.1(bb);
 
“Linear Listed Warrants” means, collectively, an aggregate of up to 5,203,750
Linear Warrants outstanding on the date hereof which were issued pursuant to the
Linear Warrant Indenture;
 
“Linear Meeting” means the special meeting, including any adjournments or
postponements thereof, of the Linear Shareholders to be held, among other
things, to consider and, if deemed advisable, to approve the Continuance and the
Arrangement;
 
“Linear Options” means, collectively, an aggregate of up to 2,770,000 options as
set out in Schedule B;
 
“Linear Material Properties” means, collectively, those properties commonly
referred to as the Box mine and the Athona deposit, in which Linear has an
interest as described in the Linear Disclosure Documents;
 
“Linear Proxy Circular” means the management information circular, including all
schedules and exhibits thereto, to be prepared by Linear with the assistance of
Apollo in respect of the Linear Meeting;
 
“Linear Securityholders” means, collectively, the Linear Shareholders, the
holders of Linear Options and the holders of Linear Warrants;
 
“Linear Shareholders” means, at any time, the holders of Linear Shares;
 
“Linear Stock Option Plan” means the stock option plan of Linear adopted
on September 29, 2006;
 
“Linear Shares” means the common shares in the capital of Linear;
 
“Linear Subsidiaries” has the meaning ascribed thereto in subsection 3.1(b);
 
“Linear Support Agreements” means, collectively, the support agreements between
Apollo and each of the Linear Support Parties;
 
“Linear Support Parties” means the persons who shall execute and deliver to
Apollo a Linear Support Agreement being Wade Dawe, Brian MacEachen, Keith
Abriel, Howard Bird, Michael Sylvestre, Emin Eyi, Peter Dimmell, Derrick
Gill,  Danny Gallivan and Michael Gross;
 
“Linear Warrant Indenture” means the common share purchase warrant indenture
between Linear and Computershare Trust Company of Canada dated November 19, 2009
providing for, among other things, the issue of up to 5,203,750 Linear Listed
Warrants;
 
- 6 -

--------------------------------------------------------------------------------


 
“Linear Warrants” means, collectively, an aggregate of up to 8,177,764 warrants
as set out in Schedule B;
 
“Material Adverse Change” when used in connection with an entity means any
change (or any condition, event or development involving a prospective change)
in the business, affairs, operations, results of operations, assets,
capitalization, financial condition, licenses, permits, concessions, rights,
liabilities, prospects or privileges, whether contractual or otherwise, of such
entity which has or is reasonably likely to have a Material Adverse Effect on
such entity and its parent (if applicable) or subsidiaries, taken as a whole;
 
“Material Adverse Effect” when used in connection with an entity means any
change (including a decision to implement such a change made by the board of
directors or by senior management who believe that confirmation of the decision
by the board of directors is probable), event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, assets
(including intangible assets), liabilities, capitalization, ownership, financial
condition or results of operations of such entity and its parent (if applicable)
or subsidiaries, taken as a whole;
 
“Mining Rights” has the meaning ascribed thereto in subsection 3.1(f);
 
“Plan of Arrangement” means a plan of arrangement substantially in the form and
content of Schedule A attached hereto and any amendment or variation thereto
made in accordance with Section 7.01 of the Plan of Arrangement or Section 7.1
hereof;
 
“Project Facility Agreement” means the agreement among Apollo, the Lenders and
RMB Resources Inc. dated February 20, 2009, as amended, relating to Apollo’s
credit facility in respect of Apollo’s Black Fox project;
 
“Receiving Party” has the meaning ascribed thereto in subsection 6.1(b)(v)(A);
 
“Registrar” means the Registrar of Corporations of Deputy Registrar of
Corporations appointed pursuant to Section 263 of the ABCA;
 
 “Reporting Provinces” means, collectively, the provinces of British Columbia,
Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia, Prince
Edward Island and Newfoundland and Labrador;
 
“Resigning Directors” means, collectively, those directors of Apollo who shall
resign as directors effective as of the Effective Date and who shall cease to be
directors of Apollo upon completion of the Arrangement;
 
“Responding Party” has the meaning ascribed thereto in subsection 6.1(c);
 
“SEC” means the Securities and Exchange Commission of the United States of
America;
 
- 7 -

--------------------------------------------------------------------------------


 
“Section 3(a)(10) Exemption” means the exemption from the registration
requirements of the 1933 Act provided under Section 3(a)(10) thereof;
 
“Securities Authorities” means, collectively, the securities regulatory
authorities in the provinces and territories of Canada and the United States and
the states thereof, including the SEC;
 
“Securities Laws” means, unless the context otherwise requires, all applicable
securities laws in the provinces and territories of Canada and the federal laws
and regulations of United States of America and the laws and regulations of the
states thereof and the respective regulations made thereunder, together with
applicable published fee schedules, prescribed forms, policy statements,
national or multilateral instruments, orders, blanket rulings and other
regulatory instruments of the Securities Authorities in such jurisdictions;
 
“SEDAR” means the System for Electronic Document Analysis and Retrieval;
 
“subsidiary” means, with respect to a specified body corporate, any body
corporate of which the specified body corporate is entitled to elect a majority
of the directors thereof and shall include any body corporate, partnership,
joint venture or other entity over which such specified body corporate exercises
direction or control or which is in a like relation to such a body corporate,
excluding any body corporate in respect of which such direction or control is
not exercised by the specified body corporate as a result of any existing
contract, agreement or commitment;
 
“Superior Proposal” has the meaning ascribed thereto in subsection 6.1(b)(v)(A);
 
“Tax” and “Taxes” have the meanings ascribed thereto in subsection 3.1(o);
 
“Tax Act” means the Income Tax Act (Canada);
 
“TSX” means the Toronto Stock Exchange;
 
“U.S. GAAP” means accounting principles generally accepted in the United States
of America;
 
“YBCA” means the Business Corporations Act (Yukon), including the regulations
promulgated thereunder, as now enacted or as the same may from time to time be
amended, re-enacted or replaced;
 
“1933 Act” means the Securities Act of 1933, as amended, of the United States of
America;
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, of the United
States of America; and
 
“1940 Act” means the Investment Company Act of 1940, as amended, of the United
States of America.
 
- 8 -

--------------------------------------------------------------------------------


 
In addition, words and phrases used herein and defined in the ABCA shall have
the same meaning herein as in the ABCA unless the context otherwise requires.
 
Section 1.2
Interpretation Not Affected by Headings

 
The division of this Agreement into articles, sections, subsections, paragraphs
and subparagraphs and the insertion of headings herein are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement. The terms “this Agreement”, “hereof”, “herein”, “hereto”,
“hereunder” and similar expressions refer to this Agreement and the schedules
attached hereto and not to any particular article, section or other portion
hereof and include any agreement, schedule or instrument supplementary or
ancillary hereto or thereto.
 
Section 1.3
Number, Gender and Persons

 
In this Agreement, unless the context otherwise requires, words importing the
singular only shall include the plural and vice versa, words importing the use
of either gender shall include both genders and neuter, and the word person and
all words importing persons shall include a natural person, firm, trust,
partnership, association, corporation, joint venture or government (including
any Governmental Authority, political subdivision or instrumentality thereof)
and any other entity of any kind or nature whatsoever.
 
Section 1.4
Date for any Action.

 
If the date on which any action is required to be taken hereunder by any party
hereto is not a Business Day, such action shall be required to be taken on the
next succeeding day which is a Business Day.
 
Section 1.5
Statutory References

 
Any reference in this Agreement to a statute includes all regulations and rules
made thereunder, all amendments to such statute or regulation in force from time
to time and any statute or regulation that supplements or supersedes such
statute or regulation.
 
Section 1.6
Currency

 
Unless otherwise stated, all references in this Agreement to amounts of money
are expressed in lawful money of Canada.
 
Section 1.7
Invalidity of Provisions

 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable Law, the parties hereto waive any provision of Law which renders any
provision of this Agreement or any part thereof invalid or unenforceable in any
respect. The parties hereto will engage in good faith negotiations to replace
any provision hereof or any part thereof which is declared invalid or
unenforceable with a valid and enforceable provision or part thereof, the
economic effect of which approximates as much as possible the invalid or
unenforceable provision or part thereof which it replaces.
 
- 9 -

--------------------------------------------------------------------------------


 
Section 1.8
Accounting Matters

 
Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under Canadian GAAP in regard to Linear and
under U.S. GAAP in regard to Apollo and all determinations of an accounting
nature required to be made hereunder shall be made in a manner consistent with
Canadian GAAP in regard to Linear and in a manner consistent with U.S. GAAP in
regard to Apollo.
 
Section 1.9
Knowledge

 
Where the phrases “to the knowledge of Apollo” is used in respect of Apollo or
the Apollo Subsidiaries or “to the knowledge of Linear” is used in respect of
Linear or the Linear Subsidiaries, such phrase shall mean, in respect of each
representation and warranty or other statement which is qualified by such
phrase, that such representation and warranty or other statement is being made
based upon: (i) in the case of Apollo and the Apollo Subsidiaries, the
collective actual knowledge of David Russell and Mel Williams after due enquiry
and (ii) in the case of Linear and the Linear Subsidiaries, the collective
actual knowledge of Wade Dawe, Keith Abriel and Brian MacEachen after due
enquiry.
 
Section 1.10
Meaning of Certain Phrase

 
In this Agreement the phrase “in the ordinary course of business” shall mean and
refer to those activities that are normally conducted by corporations engaged in
the exploration for and development of precious and base metals and in the
construction and operation of precious and base metal mines, and “including”
means “including, without limitation”.
 
Section 1.11
Schedules

 
The following schedules are attached to, and are deemed to be incorporated into
and form part of, this Agreement:
 
Schedule
 
Matter
     
A
 
Plan of Arrangement
B
 
Linear Convertible Securities

 
- 10 -

--------------------------------------------------------------------------------


 
ARTICLE 2
THE ARRANGEMENT
 
Section 2.1
Arrangement

 
The Amalgamating Corporations shall amalgamate by way of arrangement pursuant to
Section 193 of the ABCA on the terms and subject to the conditions contained in
this Agreement and the Plan of Arrangement, and the Arrangement shall be
comprised of substantially the events or transactions, taken in the sequence
indicated, in Schedule A to this Agreement.  
 
Section 2.2
Effective Date

 
The Arrangement shall become effective at the Effective Time and at such time
the Amalgamating Corporations shall amalgamate and continue as one unlimited
liability corporation (the “Surviving Corporation”) on the terms and subject to
the conditions contained in this Agreement and the Plan of Arrangement.
 
Section 2.3
Board of Directors

 
As of the Effective Time, the board of directors of Apollo (the “New Board”)
shall consist of seven (7) directors appointed as follows:  three (3) current
Apollo board members or Apollo nominees; three (3) Linear nominees (including
Wade Dawe who shall be appointed Chairman of the Board of Directors); and one
(1) nominee who shall be a technical person mutually agreed upon by Apollo and
Linear.  For greater certainty, subject to delivery of customary mutual
releases (in a form acceptable to Linear, acting reasonably), each of the
Resigning Directors shall resign as a director of Apollo effective as of the
Effective Time.
 
Section 2.4
Name Change

 
Immediately following the Effective Time, Apollo shall file articles of
amendment with the Registrar under the YBCA to change the name of Apollo to a
name to be agreed to by Apollo and Linear.
 
Section 2.5
Management Changes

 
Apollo hereby agrees that immediately prior to the completion of the Arrangement
Linear shall effect all management terminations, buyouts, severance payments and
retention bonuses in respect of Linear management and staff in accordance with
management contracts and common law and, subject to the approval of the board of
directors of Linear, in amounts not to exceed an aggregate of
$1,700,000.  Apollo agrees that upon completion of the Arrangement, Apollo will
enter into employment agreements with any Linear management and staff whose
employment shall continue with the Surviving Corporation following completion of
the Arrangement in form and substance satisfactory to each of Linear and Apollo,
each acting reasonably.  Upon completion of the Arrangement, R. David Russell
shall resign as President and Chief Executive Officer of Apollo and, subject to
delivery of customary releases, shall be paid all termination and other amounts
owing pursuant to his employment agreement (which the parties hereby agree shall
not exceed approximately US$1,700,000 in the aggregate) and an aggregate of
2,231,000 Apollo Options previously granted to R. David Russell and outstanding
on the date hereof will remain in effect for a period of one year following the
Effective Date.  Upon completion of the Arrangement, R. David Russell shall
enter into a consulting agreement with the Surviving Corporation in form and
substance satisfactory to Linear and Apollo, each acting reasonably.

 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 2.6
Consultation

 
Apollo and Linear will consult with the other in issuing any press release or
otherwise making any public statement with respect to this Agreement, the
Arrangement or their respective businesses and in making any filing with any
Governmental Authority, Securities Authority or stock exchange with respect
thereto. Each of Apollo and Linear shall use its commercially reasonable best
efforts to enable the other to review and comment on all such press releases and
filings prior to the release or filing, respectively, thereof.
 
Section 2.7
Court Proceedings

 
As soon as is reasonably practicable after the date of execution of this
Agreement, Linear and Apollo Subco shall apply to the Court pursuant to Section
193 of the ABCA for an order approving the Arrangement and, in connection with
such application, Linear and Apollo Subco shall:
 
(a)
file, proceed with and diligently prosecute an application to the Court for the
Interim Order providing for, among other things, the calling and holding of the
Linear Meeting; and

 
(b)
subject to obtaining the approvals as contemplated by the Interim Order and as
may be directed by the Court in the Interim Order, take all steps necessary or
desirable to submit the Arrangement to the Court and to apply for the Final
Order.

 
The notices of motion and related materials for the applications referred to in
this section shall be in a form satisfactory to Linear and Apollo Subco, each
acting reasonably, and, in the case of the application to the Court for the
Interim Order, shall request that the Interim Order provide, among other things:
 
(i)
for the persons to whom notice is to be provided in respect of the Arrangement
for the Linear Meeting and for the manner in which such notice is to be
provided;

 
(ii)
that the requisite approval of the Linear Shareholders for the Arrangement shall
be two-thirds of the votes cast thereon by Linear Shareholders present in person
or represented by proxy at the Linear Meeting;

 
(iii)
that in all other respects, the terms, conditions and restrictions of the Linear
constating documents, including quorum requirements and other matters, shall
apply in respect of the Linear Meeting;

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(iv)
for the grant of the Dissent Rights;

 
(v)
for notice requirements with respect to the presentation of the application to
the Court for the Final Order;

 
(vi)
that the Linear Meeting may be adjourned from time to time by management of
Linear without the need for additional approval of the Court; and

 
(vii)
that the record date for Linear Shareholders entitled to notice of and to vote
at the Linear Meeting will not change in respect of any adjournment(s) of the
Linear Meeting.

 
Section 2.8
U.S. Securities Law Matters

 
The parties agree that the Arrangement will be carried out with the intention
that all Apollo Shares and other securities of Apollo issued on completion of
the Arrangement to the Linear Securityholders will be issued by Apollo in
reliance on the exemption from the registration requirements of the 1933 Act,
provided by the Section 3(a)(10) Exemption.  In order to ensure the availability
of the Section 3(a)(10) Exemption, the parties agree that the Arrangement will
be carried out on the following basis:
 
(a)
the Arrangement will be subject to the approval of the Court;



(b)
the Court will be advised as to the intention of the parties to rely on the
Section 3(a)(10) Exemption prior to the hearing required to approve the
Arrangement;



(c)
the Court will be required to satisfy itself as to the fairness of the
Arrangement to the Linear Securityholders subject to the Arrangement;



(d)
the Final Order approving the Arrangement that is obtained from the Court will
expressly state that the Arrangement is approved by the Court as being fair to
the Linear Securityholders;



(e)
Linear will ensure that each Linear Securityholder entitled to receive
securities of Apollo on completion of the Arrangement will be given adequate
notice advising them of their right to attend the hearing of the Court to give
approval of the Arrangement and providing them with sufficient information
necessary for them to exercise that right;



(f)
the Linear Securityholders will be advised that the securities of Apollo issued
in the Arrangement have not been registered under the 1933 Act and will be
issued  by Apollo in reliance on the exemption from the registration
requirements of the U.S. Securities Act provided by the Section 3(a)(10)
Exemption and may be subject to restrictions on resale under the securities laws
of the United States, including, as applicable, Rule 144 under the 1933 Act with
respect to affiliates of Apollo;


 
- 13 -

--------------------------------------------------------------------------------

 


(g)
the Interim Order will specify that each Linear Securityholder will have the
right to appear before the Court at the hearing of the Court to give approval of
the Arrangement so long as they enter an appearance within a reasonable time;
and



(h)
the Final Order shall include a statement to the following effect:

 
“This Order will serve as a basis of a claim to an exemption, pursuant to
section 3(a)(10) of the United States Securities Act of 1933, as amended, from
the registration requirements otherwise imposed by that act, regarding the
distribution of securities of Apollo, pursuant to the Plan of Arrangement.”


Section 2.9
Articles of Arrangement

 
Subject to the rights of termination contained in Section 7.3 hereof, upon the
Linear Shareholders approving the Continuance in accordance with the CBCA and
the Arrangement in accordance with the Interim Order, the Amalgamating
Corporations obtaining the Final Order, the Apollo Shareholders approving the
Arrangement at the Apollo Meeting as required by this Agreement and applicable
Laws, including the rules and policies of the TSX and AMEX, and the other
conditions contained in Article 5 hereof being complied with or waived, Linear
shall proceed with the Continuance and thereafter the Amalgamating Corporations
shall jointly file Articles of Arrangement, in duplicate, with the Registrar
together with such other documents as may be required in order to effect the
Arrangement.
 
Section 2.10
Cancellation of Apollo Shares

 
Effective as of the Effective Time, an aggregate of 62,500,000 Apollo Shares
owned by Linear shall be cancelled without any payment.
 
Section 2.11
Closing

 
The closing of the Arrangement will take place at the offices of Fogler,
Rubinoff LLP, 95 Wellington Street West, Suite 1200, Toronto-Dominion Centre,
Toronto, Ontario at 9:00 a.m. on the Effective Date.
 
Section 2.12
U.S. Tax Matters

 
The Arrangement is intended to qualify as a reorganization within the meaning of
Section 368(a) of the U.S. Internal Revenue Code and this Agreement is intended
to be a “plan of reorganization” within the meaning of the Treasury Regulations
promulgated under Section 368 of the U.S. Internal Revenue Code.  Each party, to
the extent it is required to make any filings in the United States, agrees to
treat the Arrangement as a reorganization within the meaning of Section 368(a)
of the U.S. Internal Revenue Code for all U.S. federal income tax purposes, and
agrees to treat this Agreement as a “plan of reorganization” within the meaning
of the Treasury Regulations promulgated under Section 368 of the U.S. Internal
Revenue Code, and to not take any position on any Tax return or otherwise take
any Tax reporting position inconsistent with such treatment, unless otherwise
required by a "determination" within the meaning of Section 1313 of the U.S.
Internal Revenue Code that such treatment is not correct or in connection with
the settlement of a tax controversy.  Each party hereto agrees to act in a
manner that is consistent with the parties’ intention that the Arrangement be
treated as a reorganization within the meaning of Section 368(a) of the U.S.
Internal Revenue Code for all U.S. federal income tax purposes.  However,
neither Apollo nor Apollo Subco makes any representation or warranty to Linear,
any Linear Shareholder, any holder of Linear Options or any holder of Linear
Warrants regarding (a) the qualification of the amalgamation of Amalgamating
Corporations as a “reorganization” within the meaning of section 368(a)(1) of
the U.S. Internal Revenue Code or (b) the U.S. federal income tax consequences
of the amalgamation of the Amalgamating Corporations.

 
- 14 -

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


Section 3.1
Representations and Warranties of Linear.

 
Linear hereby represents and warrants to and in favour of Apollo and Apollo
Subco and acknowledges that each of Apollo and Apollo Subco is relying upon such
representations and warranties in connection with entering into this Agreement
and agreeing to complete the Arrangement, as follows:
 
 
(a)
each of Linear and each of the Linear Subsidiaries is a corporation duly
incorporated, continued or amalgamated and validly existing under the laws of
the jurisdiction in which it was incorporated, continued or amalgamated, as the
case may be, has all requisite corporate power and authority and is duly
qualified and holds all necessary material permits, licences and authorizations
necessary or required to carry on its business as now conducted and to own,
lease or operate its properties and assets and no steps or proceedings have been
taken by any person, voluntary or otherwise, requiring or authorizing its
dissolution or winding up, and Linear has all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder;



 
(b)
Linear has no subsidiaries other than the following (the “Linear Subsidiaries”
and each an “Linear Subsidiary”) and, other than the acquisition by Linear of an
aggregate of 62,500,000 Apollo Shares effective March 19, 2010, no investment in
any person which, for the financial year ended March 31, 2009 accounted for or
which, for the financial year ending March 31, 2010 is expected to account for,
more than five percent of the consolidated assets or consolidated revenues of
Linear or would otherwise be material to the business and affairs of Linear on a
consolidated basis:



Linear Subsidiaries
 
Corporate
Jurisdiction
 
Percentage
Ownership
             
Linear Gold Caribe, S.A.
 
Panama
    100 %
Linear Gold Holdings Corp.
 
Canada
    100 %
Linear Gold Mexico, S.A. de C.V.
 
Mexico
    100 %
Linear Gold Mineracao Ltda.
 
Brazil
    100 %
Servicios Ixhuatán, S.A. de C.V.
 
Mexico
    100 %
7153945 Canada Inc.
 
Canada
    100 %

 
- 15 -

--------------------------------------------------------------------------------


 
 
(c)
Linear owns, directly or indirectly, the percentage of issued and outstanding
shares of each of the Linear Subsidiaries set out above, all of the issued and
outstanding shares of the Linear Subsidiaries are issued as fully paid and
non-assessable shares, in each case, other than as disclosed in the Linear
Disclosure Documents, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances, claims or demands whatsoever and no person,
firm or corporation has any agreement, option, right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement, for the purchase
from Linear or any of the Linear Subsidiaries of any interest in any of the
shares in the capital of any of the Linear Subsidiaries;



 
(d)
other than as disclosed in the Linear Disclosure Documents, Linear and each of
the Linear Subsidiaries holds all requisite licences, registrations,
qualifications, permits and consents necessary or appropriate for carrying on
its business as currently carried on and all such licences, registrations,
qualifications, permits and consents are valid and subsisting and in good
standing in all material respects except where the failure to hold such
licences, registrations, qualifications, permits and consents would not have a
Material Adverse Effect on Linear or any Linear Subsidiary.  In particular,
without limiting the generality of the foregoing, neither Linear nor any of the
Linear Subsidiaries has received any notice of proceedings relating to the
revocation or adverse modification of any material mining or exploration permit
or licence, nor have any of them received notice of the revocation or
cancellation of, or any intention to revoke or cancel, any mining claims, groups
of claims, exploration rights, concessions or leases with respect to any of the
resource properties described in the Linear Disclosure Documents where such
revocation or cancellation would have a Material Adverse Effect on Linear or any
Linear Subsidiary;



 
(e)
except as disclosed in the Linear Disclosure Documents, (A) Linear and the
Linear Subsidiaries are the absolute legal and beneficial owners of, and have
good and marketable title to, all of their respective material property or
assets as described in the Linear Disclosure Documents, and no other Mining
Rights are necessary for the conduct of the business of Linear or any Linear
Subsidiary as currently conducted, (B) none of Linear or any Linear Subsidiary
knows of any claim or the basis for any claim that might or could materially and
adversely affect the right thereof to use, transfer or otherwise exploit such
Mining Rights and (C) none of Linear or any Linear Subsidiary has any
responsibility or obligation to pay any material commission, royalty, licence
fee or similar payment to any person with respect to such Mining Rights;


 
- 16 -

--------------------------------------------------------------------------------

 


 
(f)
except as disclosed in the Linear Disclosure Documents, Linear and the Linear
Subsidiaries hold either freehold title, mining leases, mining concessions,
mining claims or participating interests or other conventional property or
proprietary interests or rights, recognized in the jurisdiction in which a
particular property is located (collectively, “Mining Rights”), in respect of
the ore bodies and minerals located in properties in which Linear and the Linear
Subsidiaries have an interest as described in the Linear Disclosure Documents
under valid, subsisting and enforceable title documents or other recognized and
enforceable agreements or instruments, sufficient to permit Linear or the
applicable Linear Subsidiary to explore the minerals relating thereto; all
property, leases or claims in which Linear or any Linear Subsidiary has an
interest or right have been validly located and recorded in accordance in all
material respects with all applicable laws and are valid and subsisting except
where the failure to be so would not have a Material Adverse Effect on Linear or
any Linear Subsidiary; Linear and the Linear Subsidiaries have all necessary
surface rights, access rights and other necessary rights and interests relating
to the properties in which Linear and the Linear Subsidiaries have an interest
as described in the Linear Disclosure Documents granting Linear or the
applicable Linear Subsidiary the right and ability to explore for minerals, ore
and metals for development purposes as are appropriate in view of the rights and
interest therein of Linear or the applicable Linear Subsidiary, with only such
exceptions as do not interfere with the use made by Linear or the applicable
Linear Subsidiary of the rights or interest so held; and each of the proprietary
interests or rights and each of the documents, agreements and instruments and
obligations relating thereto referred to above is currently in good standing in
the name of Linear or a Linear Subsidiary except where the failure to be so
would not have a Material Adverse Effect on Linear or any Linear Subsidiary. The
Mining Rights in respect of Linear’s properties, as disclosed in the Linear
Disclosure Documents, constitute a description of all material Mining Rights
held by Linear and the Linear Subsidiaries;



 
(g)
Linear has made available to the respective authors thereof, prior to the
issuance of the technical reports in respect of each of the Linear Material
Properties or the purpose of preparing such technical reports, all information
requested, and to the knowledge and belief of Linear, no such information
contains any material misrepresentation. Except as disclosed in the Linear
Disclosure Documents, Linear does not have any knowledge of a Material Adverse
Change in any production, cost, price, reserves or other relevant information
provided since the dates that such information was so provided;



 
(h)
to the best of the knowledge of Linear, except as disclosed in the Linear
Disclosure Documents, the technical reports in respect of each of the Linear
Material Properties, as supplemented by the disclosure in respect of such
properties in the Linear Disclosure Documents, accurately and completely set
forth all material facts relating to the properties that are subject thereto.
Since the date of preparation of each of the technical reports in respect of
each of the Linear Material Properties, respectively, except as disclosed in the
Linear Disclosure Documents, there has been no change of which Linear is aware
that would disaffirm any aspect of such reports in any material respect, other
than a contemplated increase in capital expenditures;


 
- 17 -

--------------------------------------------------------------------------------

 
 
 
(i)
Linear is a reporting issuer under the Securities Laws of each of the provinces
of British Columbia, Alberta, Manitoba, Ontario, Quebec, Nova Scotia, is not in
default of any requirement of such Securities Laws and Linear is not included on
a list of defaulting reporting issuers maintained by the Securities Authorities
of such provinces;



 
(j)
Linear is not subject to any cease trade order or other order of any applicable
stock exchange or Securities Authority and, to the knowledge of Linear, no
investigation or other proceedings involving Linear which may operate to prevent
or restrict trading of any securities of Linear are currently in progress or
pending before any applicable stock exchange or Securities Authority;



 
(k)
the execution and delivery of this Agreement, the performance by Linear of its
obligations hereunder and the consummation of the transactions contemplated in
this Agreement, do not and will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(whether after notice or lapse of time or both), (A) any statute, rule or
regulation applicable to Linear including, without limitation, applicable
Securities Laws and the policies, rules and regulations of the TSX; (B) the
constating documents, by-laws or resolutions of Linear which are in effect at
the date hereof; (C) any mortgage, note, indenture, contract, agreement, joint
venture, partnership, instrument, lease or other document to which Linear is a
party or by which it is bound; or (D) any judgment, decree or order binding
Linear, any Linear Subsidiary or the property or assets thereof;



 
(l)
Linear is in compliance in all material respects with its timely and continuous
disclosure obligations under the Securities Laws and the rules and regulations
of the TSX and, without limiting the generality of the foregoing, there has not
occurred any Material Adverse Change in respect of Linear and the Linear
Subsidiaries (taken as a whole) since December 31, 2009, which has not been
publicly disclosed on a non-confidential basis and all the statements set forth
in the Linear Disclosure Documents were true, correct and complete in all
material respects and did not contain any misrepresentation as of the date of
such statements and Linear has not filed any confidential material change
reports since the date of such statements which remain confidential as at the
date hereof;


 
- 18 -

--------------------------------------------------------------------------------

 


 
(m)
except as disclosed in the Linear Disclosure Documents, neither Linear nor any
Linear Subsidiary has approved, or has entered into any agreement in respect of,
or has any knowledge of:



 
(A)
the purchase of any material property or assets or any interest therein, other
than the purchase of the residual 16.875% participating interest in the
Crackingstone Joint Venture for $50,000, or the sale, transfer or other
disposition of any material property or assets or any interest therein currently
owned, directly or indirectly, by Linear or any Linear Subsidiary whether by
asset sale, transfer of shares or otherwise;

 
 
(B)
the change in control (by sale, transfer or other disposition of shares or sale,
transfer, lease or other disposition of all or substantially all of the property
and assets of Linear) of Linear or any Linear Subsidiary; or

 
 
(C)
a proposed or planned disposition of shares by any Linear Shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of Linear or any
Linear Subsidiary;



 
(n)
the audited consolidated financial statements of Linear as at and for the year
ended March 31, 2009 (the “Linear Audited Financial Statements”) and
consolidated comparative financial statements for the nine months ended December
31, 2009 have been prepared in accordance with Canadian GAAP and present fully,
fairly and correctly in all material respects, the consolidated financial
condition of Linear as at the date thereof and the results of the operations and
the changes in the financial position of Linear for the periods then ended and
contain and reflect adequate provisions or allowance for all reasonably
anticipated liabilities, expenses and losses of Linear and except as disclosed
in the Linear Disclosure Documents, there has been no change in accounting
policies or practices of Linear since December 31, 2009;



 
(o)
all taxes (including income tax, capital tax, payroll taxes, employer health
tax, workers’ compensation payments, property taxes, custom and land transfer
taxes), duties, royalties, levies, imposts, assessments, deductions, charges or
withholdings and all liabilities with respect thereto including any penalty and
interest payable with respect thereto (individually, a “Tax” and, collectively,
“Taxes”) due and payable by Linear and the Linear Subsidiaries have been paid,
except where the failure to pay such Taxes would not constitute an adverse
material fact in respect of Linear or any Linear Subsidiary or have a Material
Adverse Effect on Linear or any Linear Subsidiary.  All Tax returns,
declarations, remittances and filings required to be filed by Linear and the
Linear Subsidiaries have been filed with all appropriate governmental
authorities and all such returns, declarations, remittances and filings are
complete and accurate and no material fact or facts have been omitted therefrom
which would make any of them misleading, except where the failure to file such
documents would not constitute an adverse material fact in respect of Linear or
have a Material Adverse Effect on Linear or any Linear Subsidiary.  To the best
of the knowledge of Linear, no examination of any Tax return of Linear or any
Linear Subsidiary is currently in progress and there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by Linear or any Linear Subsidiary, in any case, except
where such examinations, issues or disputes would not constitute an adverse
material fact in respect of Linear or have a Material Adverse Effect on Linear
or any Linear Subsidiary;


 
- 19 -

--------------------------------------------------------------------------------

 


 
(p)
Linear’s auditors who audited the Linear Audited Financial Statements and who
provided their audit report thereon are independent public accountants as
required under applicable Securities Laws and there has never been a reportable
event (within the meaning of National Instrument 51-102 Continuous Disclosure
Obligations) between Linear and Linear’s auditors or, to the knowledge of
Linear, any former auditors of Linear;



 
(q)
other than: (i) 2,770,000 Linear Shares issuable pursuant to outstanding stock
options of Linear; and (ii) 8,177,764 Linear Shares issuable pursuant to the
Linear Warrants, no person, firm or corporation has or will have at the
Effective Date any agreement or option, or right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase of any unissued shares or securities of Linear or of any of the Linear
Subsidiaries;



 
(r)
to Linear’s knowledge, other than the Linear Support Agreements, there is no
agreement in force or effect which in any manner affects or will affect the
voting or control of any of the securities of Linear or of the Linear
Subsidiaries;



 
(s)
except as disclosed in the Linear Disclosure Documents, none of the officers or
employees of Linear or of any Linear Subsidiary, any person who owns, directly
or indirectly, more than 10% of any class of securities of Linear or securities
of any person exchangeable for more than 10% of any class of securities of
Linear, or any associate or affiliate of any of the foregoing, had or has any
material interest, direct or indirect, in any transaction or any proposed
transaction (including, without limitation, any loan made to or by any such
person) with Linear or any of the Linear Subsidiaries which, as the case may be,
materially affects, is material to or will materially affect Linear on a
consolidated basis;



 
(t)
except as disclosed in the Linear Disclosure Documents, no legal or governmental
proceedings or inquiries are pending to which Linear or any Linear Subsidiary is
a party or to which its property is subject that would result in the revocation
or modification of any material certificate, authority, permit or license
necessary to conduct the business now owned or operated by Linear and the Linear
Subsidiaries which, if the subject of an unfavourable decision, ruling or
finding would have a Material Adverse Effect on Linear or any Linear Subsidiary
and, to the knowledge of Linear, no such legal or governmental proceedings or
inquiries have been threatened against or are contemplated with respect to
Linear or with respect to its properties;


 
- 20 -

--------------------------------------------------------------------------------

 


 
(u)
except as disclosed in the Linear Disclosure Documents, there are no actions,
suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or, to the best of Linear’s knowledge, threatened against
or affecting Linear, the Linear Subsidiaries, or their respective directors,
officers or employees, at law or in equity or before or by any commission,
board, bureau or agency of any kind whatsoever and, to the best of Linear’s
knowledge, there is no basis therefor and neither Linear nor any Linear
Subsidiary is subject to any judgment, order, writ, injunction, decree, award,
rule, policy or regulation of any governmental authority, which, either
separately or in the aggregate, may have a Material Adverse Effect on Linear or
any Linear Subsidiary or that would adversely affect the ability of Linear to
perform its obligations under this Agreement;



 
(v)
none of Linear nor any of the Linear Subsidiaries is in violation of its
constating documents or, except as disclosed in the Linear Disclosure Documents,
in default of the performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, trust
deed, mortgage, loan agreement, note, lease or other agreement or instrument to
which it is a party or by which it or its property may be bound;



 
(w)
Linear and each of the Linear Subsidiaries owns or has the right to use under
licence, sub-licence or otherwise all material intellectual property used by
Linear and the Linear Subsidiaries in its business, including copyrights,
industrial designs, trade marks, trade secrets, know how and proprietary rights,
free and clear of any and all encumbrances;



 
(x)
except as disclosed in the Linear Disclosure Documents, any and all of the
agreements and other documents and instruments pursuant to which Linear and the
Linear Subsidiaries hold the property and assets thereof (including any interest
in, or right to earn an interest in, any property) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with the terms thereof, neither Linear nor any Linear Subsidiary is
in default of any of the material provisions of any such agreements, documents
or instruments nor has any such default been alleged and such properties and
assets are in good standing under the applicable statutes and regulations of the
jurisdictions in which they are situated.  All material leases, licences and
other agreements pursuant to which Linear or any Linear Subsidiary derives the
interests thereof in such property and assets are in good standing and there has
been no material default under any such lease, licence or agreement.  None of
the properties (or any interest in, or right to earn an interest in, any
property) of Linear or any Linear Subsidiary is subject to any right of first
refusal or purchase or acquisition right which is not disclosed in the Linear
Disclosure Documents;


 
- 21 -

--------------------------------------------------------------------------------

 


 
(y)
this Agreement has been duly authorized and executed and delivered by Linear and
constitutes a valid and binding obligation of Linear and is enforceable against
Linear in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting the rights of creditors generally and except as limited
by the application of equitable principles when equitable remedies are sought,
and by the fact that rights to indemnity, contribution and waiver, and the
ability to sever unenforceable terms, may be limited by applicable law;



 
(z)
the authorized capital of Linear consists of an unlimited number of Linear
Shares, of which, as at the close of business on March 29, 2010, 44,222,573
Linear Shares were issued and outstanding as fully paid and non-assessable
shares of Linear;



 
(aa)
other than as set out in the Linear Disclosure Documents, neither Linear nor any
of the Linear Subsidiaries has made any loans to or guaranteed the obligations
of any person;



 
(bb)
with respect to those leased premises of Linear or the Linear Subsidiaries which
are material to Linear and the Linear Subsidiaries on a consolidated basis and
which Linear or any of the Linear Subsidiaries occupies as tenant (the “Linear
Leased Premises”), Linear or such Linear Subsidiary occupies the Linear Leased
Premises and has the exclusive right to occupy and use the Linear Leased
Premises and each of the leases pursuant to which Linear and/or the Linear
Subsidiaries occupies the Linear Leased Premises is in good standing and in full
force and effect;



 
(cc)
the assets of Linear and the Linear Subsidiaries and their business and
operations are insured against loss or damage with responsible insurers on a
basis consistent with insurance obtained by reasonably prudent participants in
comparable businesses, and such coverage is in full force and effect, and Linear
has not failed to promptly give any notice of any material claim thereunder;



 
(dd)
each of Linear and each of the Linear Subsidiaries is in compliance with all
Laws respecting employment and employment practices, terms and conditions of
employment, pay equity and wages, except where non-compliance with such Laws
could not reasonably be expected to have a Material Adverse Effect on Linear or
any Linear Subsidiary, and has not and is not engaged in any unfair labour
practice;


 
- 22 -

--------------------------------------------------------------------------------

 


 
(ee)
there has not been in the last two years and there is not currently any labour
disruption, grievance, arbitration proceeding or other conflict which could
reasonably be expected to have a Material Adverse Effect on Linear’s or any of
the Linear Subsidiaries’ business, taken as a whole, and each of Linear and each
of the Linear Subsidiaries is in compliance with all provisions of all federal,
provincial, local and foreign Laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where non-compliance with any such provisions would not have a Material
Adverse Effect on Linear or any of the Linear Subsidiaries;



 
(ff)
no union has been accredited or otherwise designated to represent any employees
of Linear or any of the Linear Subsidiaries and, to the knowledge of Linear, no
accreditation request or other representation question is pending with respect
to the employees of Linear or any of the Linear Subsidiaries and no collective
agreement or collective bargaining agreement or modification thereof has expired
or is in effect in any of Linear’s facilities and none is currently being
negotiated by Linear or any Linear Subsidiary;



 
(gg)
the Linear Disclosure Documents disclose, to the extent required by applicable
Securities Laws, each material plan for retirement, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, incentive or otherwise contributed to, or required to be contributed
to, by Linear for the benefit of any current or former director, officer,
employee or consultant of Linear (the “Linear Employee Plans”), each of which
has been maintained in all material respects with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
that are applicable to such Linear Employee Plans;



 
(hh)
Linear maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization, and (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with Canadian GAAP and to maintain accountability for assets.  Linear
has disclosed, based on the most recent evaluation of its chief executive
officer and its chief financial officer prior to the date hereof, to Linear’s
auditors and the audit committee of Linear’s board of directors (i) any
significant deficiencies in the design or operation of its internal controls
over financial reporting that are reasonably likely to adversely affect Linear’s
ability to record, process, summarize and report financial information and has
identified for Linear’s auditors and Linear’s board of directors any material
weaknesses in internal control over financial reporting and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Linear’s internal control over financial reporting;


 
- 23 -

--------------------------------------------------------------------------------

 


 
(ii)
management of Linear has established and maintained a system of disclosure
controls and procedures designed to provide reasonable assurance that
information required to be disclosed by Linear in its annual filings, interim
filings or other reports filed, furnished or submitted by it under applicable
Securities Law is recorded, processed, summarized and reported within the time
periods specified in such legislation, laws and rules. Such disclosure controls
and procedures include, without limitation, controls and procedures designed to
ensure that information required to be disclosed by Linear in its annual
filings, interim filings or other reports filed, furnished or submitted under
applicable Securities Law is accumulated and communicated to Linear’s
management, including its chief executive officer and chief financial officer
(or persons performing similar functions), as appropriate to allow timely
decisions regarding required disclosure;



 
(jj)
except as disclosed in the Linear Disclosure Documents, none of the directors,
officers or employees of Linear or any associate or affiliate of any of the
foregoing had or has any material interest, direct or indirect, in any material
transaction or any proposed material transaction with Linear or its Linear
Subsidiaries which materially affects, is material to or will materially affect
Linear or any Linear Subsidiary;



 
(kk)
the minute books and records of Linear and the Linear Subsidiaries made
available to Apollo and its counsel in connection with their due diligence
investigation of Linear for the periods from January 1, 2007 to the date hereof
are all of the minute books and records of Linear and the Linear Subsidiaries
and contain copies of all material proceedings (or certified copies thereof or
drafts thereof pending approval) of the shareholders, the directors and all
committees of directors of Linear and the Linear Subsidiaries to the date of
review of such corporate records and minute books and there have been no other
meetings, resolutions or proceedings of the shareholders, directors or any
committees of the directors of Linear or any of its Linear Subsidiaries to the
date hereof not reflected in such minute books and other records;



 
(ll)
neither Linear  nor any of its Linear Subsidiaries has been in violation of, in
connection with the ownership, use, maintenance or operation of its property and
assets, including the Linear Leased Premises, any applicable federal,
provincial, state, municipal or local laws, by-laws, regulations, orders,
policies, permits, licences, certificates or approvals having the force of law,
domestic or foreign, relating to environmental, health or safety matters
(collectively the “Environmental Laws”) which would have a Material Adverse
Effect on Linear or any of its Linear Subsidiaries;


 
- 24 -

--------------------------------------------------------------------------------

 

(mm)
without limiting the generality of the immediately preceding paragraph, neither
Linear nor any of the Linear Subsidiaries have any knowledge of, and have not
received any notice of, any currently outstanding material claim, judicial or
administrative proceeding, pending or threatened against, or which may affect,
either Linear or any Linear Subsidiary or any of the property, assets or
operations thereof, relating to, or alleging any violation of any Environmental
Laws, Linear is not aware of any facts which could give rise to any such claim
or judicial or administrative proceeding and to the knowledge of Linear neither
Linear, nor any Linear Subsidiary nor any of the property, assets or operations
thereof is the subject of any investigation, evaluation, audit or review by any
governmental authority to determine whether any violation of any Environmental
Laws has occurred or is occurring or whether any remedial action is needed in
connection with a release of any contaminant into the environment, except for
compliance investigations conducted in the normal course by any governmental
authority, in each case which could reasonably be expected to have a Material
Adverse Effect on Linear or any of its Linear Subsidiaries;



 
(nn)
there are no orders, rulings or directives issued, pending or, to the best of
Linear’s knowledge reasonably held, being based on due direction and enquiry of
its personnel and advisors, threatened against Linear or any of the Linear
Subsidiaries under or pursuant to any Environmental Laws requiring any work,
repairs, construction or capital expenditures with respect to the property or
assets of Linear or any of the Linear Subsidiaries (including the Linear Leased
Premises) which would have a Material Adverse Effect on Linear or any of its
Linear Subsidiaries;



 
(oo)
Linear and the Linear Subsidiaries are not subject to any contingent or other
liability relating to the restoration or rehabilitation of land, water or any
other part of the environment (except for those derived from normal exploration
activities and those arising under permits, licenses or approvals from
applicable Governmental Authorities) or non-compliance with Environmental Laws
which could reasonably be expected to have a Material Adverse Effect on Linear
or any of the Linear Subsidiaries;



 
(pp)
all information which has been prepared by Linear and the Linear Subsidiaries
relating to Linear and the Linear Subsidiaries and the business, property and
liabilities thereof and either publicly disclosed, provided or made available to
Apollo, including all financial, marketing, sales and operational information
provided to Apollo is, as of the date of such information, true and correct in
all material respects, taken as a whole, and no fact or facts have been omitted
therefrom which would make such information materially misleading;


 
- 25 -

--------------------------------------------------------------------------------

 

 
(qq)
Linear is not aware of any circumstances presently existing under which
liability is or could reasonably be expected to be incurred under Part XXIII –
Civil Liability for Secondary Market Disclosure of the Securities Act (Ontario);



 
(rr)
Linear has not entered into any arrangement whereby Linear will have any
liability for financial advisor’s, broker’s or finder’s fees (including, without
limitation, any disbursements, expenses or fairness opinion) in respect of the
Arrangement, except for Linear’s fees and disbursements to its financial
advisors.  Linear has provided to Apollo true and correct copies of its
agreements with each of its financial advisors;



 
(ss)
Linear is not in material breach of, and has complied in all material respects
with all of its covenants and other obligations set out in, the Letter of Intent
as of the date of this Agreement; and



 
(tt)
other than any Tax payable by Linear resulting from the anticipated deemed
disposition of the outstanding shares of Linear Gold Mexico, S.A. de C.V.
occurring as a result of the completion of the Arrangement, which, to the
knowledge of Linear and based on currently available information, Linear
believes will not result in a material Tax liability or material withholding Tax
obligation in respect of Linear or any Linear Subsidiary, the transactions
contemplated by this Agreement will not cause Apollo Subco, Linear, any Linear
Subsidiary or the Surviving Corporation to incur any Tax liability or be subject
to any withholding Tax obligation with respect to any Linear Subsidiary in any
jurisdiction in which such Linear Subsidiary is organized, conducts business or
owns real property.



Section 3.2
Representations and Warranties of Apollo and Apollo Subco.

 
Apollo and Apollo Subco hereby jointly and severally represent and warrant to
and in favour of Linear and acknowledge that Linear is relying upon such
representations and warranties in connection with entering into this Agreement
and agreeing to complete the Arrangement, as follows:
 
 
(a)
each of Apollo and each of the Apollo Subsidiaries is a corporation duly
incorporated, continued or amalgamated and validly existing under the Laws of
the jurisdiction in which it was incorporated, continued or amalgamated, as the
case may be, has all requisite corporate power and authority and is duly
qualified and holds all necessary material permits, licences and authorizations
necessary or required to carry on its business as now conducted and to own,
lease or operate its properties and assets and no steps or proceedings have been
taken by any person, voluntary or otherwise, requiring or authorizing its
dissolution or winding up, and each of Apollo and Apollo Subco has all requisite
power and authority to enter into this Agreement and to carry out their
respective obligations hereunder;


 
- 26 -

--------------------------------------------------------------------------------

 

 
(b)
Apollo has no subsidiaries other than the following (the “Apollo Subsidiaries”
and each an “Apollo Subsidiary”) and, other than the transactions contemplated
by this Agreement, no investment in any person which, for the financial year
ended December 31, 2009 accounted for or which, for the financial year ending
December 31, 2010 is expected to account for, more than five percent of the
consolidated assets or consolidated revenues of Apollo or would otherwise be
material to the business and affairs of Apollo on a consolidated basis:



Apollo Subsidiaries
 
Corporate
Jurisdiction
 
Percentage
Ownership
             
Apollo Gold, Inc.
 
Delaware
    100 %
Mine Development Finance, Inc.
 
Delaware
    100 %
Minera Sol de ORO S.A. de C.V.
 
Mexico
    100 %
Minas de Argonautas S de R.L. de C.V.
 
Mexico
    100 %
1526735 Alberta ULC
 
Alberta
    100 %

 
 
(c)
Apollo owns, directly or indirectly, the percentage of issued and outstanding
shares of each of the Apollo Subsidiaries set out above, all of the issued and
outstanding shares of the Apollo Subsidiaries are issued as fully paid and
non-assessable shares, in each case, other than as disclosed in the Apollo
Disclosure Documents, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances, claims or demands whatsoever and no person,
firm or corporation has any agreement, option, right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement, for the purchase
from Apollo or any of the Apollo Subsidiaries of any interest in any of the
shares in the capital of any of the Apollo Subsidiaries.



 
(d)
other than as disclosed in the Apollo Disclosure Documents, each of Apollo and
each of the Apollo Subsidiaries holds all requisite licences, registrations,
qualifications, permits and consents necessary or appropriate for carrying on
its business as currently carried on and all such licences, registrations,
qualifications, permits and consents are valid and subsisting and in good
standing in all material respects except where the failure to hold such
licences, registrations, qualifications, permits and consents would not have a
Material Adverse Effect on Apollo or any Apollo Subsidiary.  In particular,
without limiting the generality of the foregoing, neither Apollo nor any of the
Apollo Subsidiaries has received any notice of proceedings relating to the
revocation or adverse modification of any material mining or exploration permit
or licence, nor have any of them received notice of the revocation or
cancellation of, or any intention to revoke or cancel, any mining claims, groups
of claims, exploration rights, concessions or leases with respect to any of the
resource properties described in the Apollo Disclosure Documents where such
revocation or cancellation would have a Material Adverse Effect on Apollo or any
Apollo Subsidiary;


 
- 27 -

--------------------------------------------------------------------------------

 

 
(e)
except as disclosed in the Apollo Disclosure Documents, (A) Apollo and the
Apollo Subsidiaries are the absolute legal and beneficial owners of, and have
good and marketable title to, all of their respective material property or
assets as described in the Apollo Disclosure Documents, and no other Mining
Rights are necessary for the conduct of the business of Apollo or any Apollo
Subsidiary as currently conducted, (B) none of Apollo or any Apollo Subsidiary
knows of any claim or the basis for any claim that might or could materially and
adversely affect the right thereof to use, transfer or otherwise exploit such
Mining Rights, and (C) none of Apollo or any Apollo Subsidiary has any
responsibility or obligation to pay any material commission, royalty, licence
fee or similar payment to any person with respect to such Mining Rights;



 
(f)
except as disclosed in the Apollo Disclosure Documents, Apollo and the Apollo
Subsidiaries hold Mining Rights in respect of the ore bodies and minerals
located in properties in which Apollo and the Apollo Subsidiaries have an
interest as described in the Apollo Disclosure Documents under valid, subsisting
and enforceable title documents or other recognized and enforceable agreements
or instruments, sufficient to permit Apollo or the applicable Apollo Subsidiary
to explore the minerals relating thereto; all property, leases or claims in
which Apollo or any Apollo Subsidiary has an interest or right have been validly
located and recorded in accordance in all material respects with all applicable
Laws and are valid and subsisting except where the failure to be so would not
have a Material Adverse Effect on Apollo or any Apollo Subsidiary; Apollo and
the Apollo Subsidiaries have all necessary surface rights, access rights and
other necessary rights and interests relating to the properties in which Apollo
and the Apollo Subsidiaries have an interest as described in the Apollo
Disclosure Documents granting Apollo or the applicable Apollo Subsidiary the
right and ability to explore for minerals, ore and metals for development
purposes as are appropriate in view of the rights and interest therein of Apollo
or the applicable Apollo Subsidiary, with only such exceptions as do not
interfere with the use made by Apollo or the applicable Apollo Subsidiary of the
rights or interest so held; and each of the proprietary interests or rights and
each of the documents, agreements and instruments and obligations relating
thereto referred to above is currently in good standing in the name of Apollo or
an Apollo Subsidiary except where the failure to be so would not have a Material
Adverse Effect on Apollo or any Apollo Subsidiary. The Mining Rights in respect
of Apollo’s properties, as disclosed in the Apollo Disclosure Documents,
constitute a description of all material Mining Rights held by Apollo and the
Apollo Subsidiaries;


 
- 28 -

--------------------------------------------------------------------------------

 

 
(g)
Apollo has made available to the respective authors thereof, prior to the
issuance of the technical reports in respect of each of the Apollo Material
Properties for the purpose of preparing such technical reports, all information
requested, and to the knowledge and belief of Apollo, no such information
contains any material misrepresentation. Except as disclosed in the Apollo
Disclosure Documents, Apollo does not have any knowledge of a Material Adverse
Change in any production, cost, price, reserves or other relevant information
provided since the dates that such information was so provided;



 
(h)
to the best of the knowledge of Apollo, except as disclosed in the Apollo
Disclosure Documents, the technical reports in respect of each of the Apollo
Material Properties, as supplemented by the disclosure in respect of such
properties in the Apollo Disclosure Documents, accurately and completely set
forth all material facts relating to the properties that are subject thereto.
Since the date of preparation of each of the technical reports in respect of
each of the Apollo Material Properties, respectively, except as disclosed in the
Apollo Disclosure Documents, there has been no change of which Apollo is aware
that would disaffirm any aspect of such reports in any material respect;



 
(i)
Apollo is a reporting issuer under the Securities Laws of each of the Reporting
Provinces, is not in default of any requirement of such Securities Laws and
Apollo is not included on a list of defaulting reporting issuers maintained by
the Securities Authorities of such provinces;



 
(j)
Apollo is not subject to any cease trade order or other order of any applicable
stock exchange or Securities Authority and, to the knowledge of Apollo, no
investigation or other proceedings involving Apollo which may operate to prevent
or restrict trading of any securities of Apollo are currently in progress or
pending before any applicable stock exchange or Securities Authority;



 
(k)
the execution and delivery of this Agreement, the performance by each of Apollo
and Apollo Subco of their respective obligations hereunder and the consummation
of the transactions contemplated in this Agreement, do not and will not conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (whether after notice or lapse of time or both), (A)
any statute, rule or regulation applicable to Apollo or Apollo Subco including,
without limitation, applicable Securities Laws and the policies, rules and
regulations of the TSX and the AMEX; (B) the constating documents, by-laws or
resolutions of Apollo or Apollo Subco which are in effect at the date hereof;
(C) any mortgage, note, indenture, contract, agreement, joint venture,
partnership, instrument, lease or other document to which either Apollo or
Apollo Subco is a party or by which they are bound; or (D) any judgment, decree
or order binding Apollo, any Apollo Subsidiary, or the property or assets
thereof;


 
- 29 -

--------------------------------------------------------------------------------

 

 
(l)
Apollo is in compliance in all material respects with its timely and continuous
disclosure obligations under the Securities Laws and the rules and regulations
of the TSX and AMEX and, without limiting the generality of the foregoing, there
has not occurred any Material Adverse Change in respect of Apollo and the Apollo
Subsidiaries (taken as a whole) since December 31, 2009, which has not been
publicly disclosed on a non-confidential basis and all the statements set forth
in the Apollo Disclosure Documents were true, correct and complete in all
material respects and did not contain any misrepresentation as of the date of
such statements and Apollo has not filed any confidential material change
reports since the date of such statements which remain confidential as at the
date hereof;



 
(m)
except as disclosed in the Apollo Disclosure Documents, neither Apollo nor any
Apollo Subsidiary has approved, or has entered into any agreement in respect of,
or has any knowledge of:



 
(A)
the purchase of any material property or assets or any interest therein or the
sale, transfer or other disposition of any material property or assets or any
interest therein currently owned, directly or indirectly, by Apollo or any
Apollo Subsidiary whether by asset sale, transfer of shares or otherwise;

 
 
(B)
the change in control (by sale, transfer or other disposition of shares or sale,
transfer, lease or other disposition of all or substantially all of the property
and assets of Apollo) of Apollo or any Apollo Subsidiary; or

 
 
(C)
a proposed or planned disposition of shares by any Apollo Shareholder who owns,
directly or indirectly, 10% or more of the outstanding shares of Apollo or any
Apollo Subsidiary;



 
(n)
the audited consolidated financial statements of Apollo as at and for the year
ended December 31, 2009 (the “Apollo Audited Financial Statements”) have been
prepared in accordance with U.S. GAAP and present fully, fairly and correctly in
all material respects, the consolidated financial condition of Apollo as at the
date thereof and the results of the operations and the changes in the financial
position of Apollo for the periods then ended and contain and reflect adequate
provisions or allowance for all reasonably anticipated liabilities, expenses and
losses of Apollo and, except as disclosed in the Apollo Disclosure Documents,
there has been no change in accounting policies or practices of Apollo since
December 31, 2009;


 
- 30 -

--------------------------------------------------------------------------------

 

 
(o)
all Taxes due and payable by Apollo and the Apollo Subsidiaries have been paid,
except where the failure to pay such Taxes would not constitute an adverse
material fact in respect of Apollo or any Apollo Subsidiary or have a Material
Adverse Effect on Apollo or any Apollo Subsidiary.  All Tax returns,
declarations, remittances and filings required to be filed by Apollo and the
Apollo Subsidiaries have been filed with all appropriate governmental
authorities and all such returns, declarations, remittances and filings are
complete and accurate and no material fact or facts have been omitted therefrom
which would make any of them misleading, except where the failure to file such
documents would not constitute an adverse material fact in respect of Apollo or
have a Material Adverse Effect on Apollo or any Apollo Subsidiary.  To the best
of the knowledge of Apollo, no examination of any Tax return of Apollo or any
Apollo Subsidiary is currently in progress and there are no issues or disputes
outstanding with any governmental authority respecting any taxes that have been
paid, or may be payable, by Apollo or any Apollo Subsidiary, in any case, except
where such examinations, issues or disputes would not constitute an adverse
material fact in respect of Apollo or have a Material Adverse Effect on Apollo
or any Apollo Subsidiary;



 
(p)
Apollo’s auditors who audited the Apollo Audited Financial Statements and who
provided their audit report thereon are independent public accountants as
required under applicable Securities Laws and there has never been a reportable
event (within the meaning of National Instrument 51-102 Continuous Disclosure
Obligations) between Apollo and Apollo’s auditors or, to the knowledge of
Apollo, any former auditors of Apollo;



 
(q)
other than: (i) 11,594,371 Apollo Shares issuable pursuant to outstanding stock
options of Apollo and an additional 85,000 Apollo Shares issuable pursuant to
stock options of Apollo to be granted after public announcement of the
Arrangement; (ii) 104,138,178 Apollo Shares issuable pursuant to outstanding
common share purchase warrants of Apollo; (iii) 1,592,733 Apollo Shares issuable
to Duane Duffy, Glenn Duffy, Luke Garvey and James Ober pursuant to a letter of
intent dated February 22, 2010 among Apollo, Calais Resources, Inc.; (iv)
8,580,000 Apollo Shares issuable pursuant to convertible debentures; and (v)
2,448,390 Apollo Shares issuable pursuant to agents’ compensation units, and the
foregoing persons, no person, firm or corporation has or will have at the
Effective Date any agreement or option, or right or privilege (whether
pre-emptive or contractual) capable of becoming an agreement or option, for the
purchase of any unissued shares or securities of Apollo or of any of the Apollo
Subsidiaries;



 
(r)
to Apollo's knowledge, other than the Apollo Support Agreements, the Lender
Support Agreements and the Lender Lock-Up Agreements, there is no agreement in
force or effect which in any manner affects or will affect the voting or control
of any of the securities of Apollo or of the Apollo Subsidiaries;


 
- 31 -

--------------------------------------------------------------------------------

 

 
(s)
except than as set forth in the Apollo Disclosure Documents, none of the
officers or employees of Apollo or of any Apollo Subsidiary, any person who
owns, directly or indirectly, more than 10% of any class of securities of Apollo
or securities of any person exchangeable for more than 10% of any class of
securities of Apollo, or any associate or affiliate of any of the foregoing, had
or has any material interest, direct or indirect, in any transaction or any
proposed transaction (including, without limitation, any loan made to or by any
such person) with Apollo or any of the Apollo Subsidiaries which, as the case
may be, materially affects, is material to or will materially affect Apollo on a
consolidated basis;



 
(t)
except as disclosed in the Apollo Disclosure Documents, no legal or governmental
proceedings or inquiries are pending to which Apollo or any Apollo Subsidiary is
a party or to which its property is subject that would result in the revocation
or modification of any material certificate, authority, permit or license
necessary to conduct the business now owned or operated by Apollo and the Apollo
Subsidiaries which, if the subject of an unfavourable decision, ruling or
finding would have a Material Adverse Effect on Apollo or any Apollo Subsidiary
and, to the knowledge of Apollo, no such legal or governmental proceedings or
inquiries have been threatened against or are contemplated with respect to
Apollo or with respect to its properties;



 
(u)
except as disclosed in the Apollo Disclosure Documents, there are no actions,
suits, judgments, investigations or proceedings of any kind whatsoever
outstanding, pending or, to the best of Apollo’s knowledge, threatened against
or affecting Apollo, the Apollo Subsidiaries, or their respective directors,
officers or employees, at law or in equity or before or by any commission,
board, bureau or agency of any kind whatsoever and, to the best of Apollo’s
knowledge, there is no basis therefor and neither Apollo nor any Apollo
Subsidiary is subject to any judgment, order, writ, injunction, decree, award,
rule, policy or regulation of any governmental authority, which, either
separately or in the aggregate, may have a Material Adverse Effect on Apollo or
any Apollo Subsidiary or that would adversely affect the ability of Apollo or
Apollo Subco to perform their respective obligations under this Agreement;



 
(v)
none of Apollo nor any of the Apollo Subsidiaries is in violation of its
constating documents or, except as disclosed in the Apollo Disclosure Documents,
in default of the performance or observance of any material obligation,
agreement, covenant or condition contained in any contract, indenture, trust
deed, mortgage, loan agreement, note, lease or other agreement or instrument to
which it is a party or by which it or its property may be bound;


 
- 32 -

--------------------------------------------------------------------------------

 

 
(w)
Apollo or one of the Apollo Subsidiaries owns or has the right to use under
licence, sub-licence or otherwise all material intellectual property used by
Apollo and the Apollo Subsidiaries in its business, including copyrights,
industrial designs, trade marks, trade secrets, know how and proprietary rights,
free and clear of any and all encumbrances;



 
(x)
except as disclosed in the Apollo Disclosure Documents, any and all of the
agreements and other documents and instruments pursuant to which Apollo and the
Apollo Subsidiaries hold the property and assets thereof (including any interest
in, or right to earn an interest in, any property) are valid and subsisting
agreements, documents or instruments in full force and effect, enforceable in
accordance with the terms thereof, neither Apollo nor any Apollo Subsidiary is
in default of any of the material provisions of any such agreements, documents
or instruments nor has any such default been alleged and such properties and
assets are in good standing under the applicable statutes and regulations of the
jurisdictions in which they are situated.  All material leases, licences and
other agreements pursuant to which Apollo or any Apollo Subsidiary derives the
interests thereof in such property and assets are in good standing and there has
been no material default under any such lease, licence or agreement.  None of
the properties (or any interest in, or right to earn an interest in, any
property) of Apollo or any Apollo Subsidiary is subject to any right of first
refusal or purchase or acquisition right which is not disclosed in the Apollo
Disclosure Documents;



 
(y)
this Agreement has been duly authorized and executed and delivered by each of
Apollo and Apollo Subco and constitutes a valid and binding obligation of each
of Apollo and Apollo Subco and is enforceable against each of Apollo and Apollo
Subco in accordance with its terms, except as enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium and other Laws relating to
or affecting the rights of creditors generally and except as limited by the
application of equitable principles when equitable remedies are sought, and by
the fact that rights to indemnity, contribution and waiver, and the ability to
sever unenforceable terms, may be limited by applicable Law;



 
(z)
the authorized capital of Apollo consists of an unlimited number of Apollo
Shares, of which, as at the close of business on March 29, 2010, 337,973,660
Apollo Shares were issued and outstanding as fully paid and non-assessable
shares of Apollo;



 
(aa)
the authorized capital of Apollo Subco consists of an unlimited number of common
shares (“Subco Common Shares”) and an unlimited number of preferred shares
issuable in series, of which, as at the close of business on March 29, 2010,
one Subco Common Share and no preferred shares were issued and outstanding as
fully paid and non-assessable shares of Apollo Subco;


 
- 33 -

--------------------------------------------------------------------------------

 

 
(bb)
the Apollo Shares to be issued in exchange for Linear Shares pursuant to the
Arrangement will, upon issue, be issued as fully paid and non-assessable shares
in the capital of Apollo and the Apollo Shares issuable upon exercise of the
Apollo Replacement Options and the Apollo Replacement Warrants will be issued as
fully paid and non-assessable shares in the capital of Apollo on payment of the
purchase price therefor;



 
(cc)
other than as set out in the Apollo Disclosure Documents, neither Apollo nor any
of the Apollo Subsidiaries has made any loans to or guaranteed the obligations
of any person;



 
(dd)
with respect to those leased premises of Apollo or the Apollo Subsidiaries which
are material to Apollo and the Apollo Subsidiaries on a consolidated basis and
which Apollo or any of the Apollo Subsidiaries occupies as tenant (the “Apollo
Leased Premises”), Apollo or such Apollo Subsidiary occupies the Apollo Leased
Premises and has the exclusive right to occupy and use the Apollo Leased
Premises and each of the leases pursuant to which Apollo and/or the Apollo
Subsidiaries occupies the Apollo Leased Premises is in good standing and in full
force and effect;



 
(ee)
the assets of Apollo and the Apollo Subsidiaries and their business and
operations are insured against loss or damage with responsible insurers on a
basis consistent with insurance obtained by reasonably prudent participants in
comparable businesses, and such coverage is in full force and effect, and Apollo
has not failed to promptly give any notice of any material claim thereunder;



 
(ff)
each of Apollo and each of the Apollo Subsidiaries is in compliance with all
Laws respecting employment and employment practices, terms and conditions of
employment, pay equity and wages, except where non-compliance with such Laws
could not reasonably be expected to have a Material Adverse Effect on Apollo or
any Apollo Subsidiary, and has not and is not engaged in any unfair labour
practice;



 
(gg)
there has not been in the last two years and there is not currently any labour
disruption, grievance, arbitration proceeding or other conflict which could
reasonably be expected to have a Material Adverse Effect on Apollo’s or any of
the Apollo Subsidiaries’ business, taken as a whole, and Apollo and each of the
Apollo Subsidiaries is in compliance with all provisions of all federal,
provincial, local and foreign Laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where non-compliance with any such provisions would not have a Material
Adverse Effect on Apollo or any of the Apollo Subsidiaries;


 
- 34 -

--------------------------------------------------------------------------------

 

 
(hh)
no union has been accredited or otherwise designated to represent any employees
of Apollo or any of the Apollo Subsidiaries and, to the knowledge of Apollo, no
accreditation request or other representation question is pending with respect
to the employees of Apollo or any of the Apollo Subsidiaries and no collective
agreement or collective bargaining agreement or modification thereof has expired
or is in effect in any of Apollo’s facilities and none is currently being
negotiated by Apollo or any Apollo Subsidiary;



 
(ii)
the Apollo Disclosure Documents disclose, to the extent required by applicable
Securities Laws, each material plan for retirement, bonus, stock purchase,
profit sharing, stock option, deferred compensation, severance or termination
pay, insurance, medical, hospital, dental, vision care, drug, sick leave,
disability, salary continuation, legal benefits, unemployment benefits,
vacation, incentive or otherwise contributed to, or required to be contributed
to, by Apollo for the benefit of any current or former director, officer,
employee or consultant of Apollo (the “Apollo Employee Plans”), each of which
has been maintained in all material respects with its terms and with the
requirements prescribed by any and all statutes, orders, rules and regulations
that are applicable to such Apollo Employee Plans;



 
(jj)
Apollo maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (A) transactions are executed in accordance with
management’s general or specific authorization, and (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with U.S. GAAP and to maintain accountability for assets.  Apollo has
disclosed, based on the most recent evaluation of its chief executive officer
and its chief financial officer prior to the date hereof, to Apollo’s auditors
and the audit committee of Apollo’s board of directors (i) any significant
deficiencies in the design or operation of its internal controls over financial
reporting that are reasonably likely to adversely affect Apollo’s ability to
record, process, summarize and report financial information and has identified
for Apollo’s auditors and Apollo’s board of directors any material weaknesses in
internal control over financial reporting and (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in Apollo’s internal control over financial reporting;



 
(kk)
management of Apollo has established and maintained a system of disclosure
controls and procedures designed to provide reasonable assurance that
information required to be disclosed by Apollo in its annual filings, interim
filings or other reports filed, furnished or submitted by it under applicable
Securities Law is recorded, processed, summarized and reported within the time
periods specified in such legislation, laws and rules. Such disclosure controls
and procedures include, without limitation, controls and procedures designed to
ensure that information required to be disclosed by Apollo in its annual
filings, interim filings or other reports filed, furnished or submitted under
applicable Securities Law is accumulated and communicated to Apollo’s
management, including its chief executive officer and chief financial officer
(or persons performing similar functions), as appropriate to allow timely
decisions regarding required disclosure;


 
- 35 -

--------------------------------------------------------------------------------

 

 
(ll)
following completion of the Arrangement pursuant to the terms and conditions of
this Agreement and the Plan of Arrangement, Apollo will not be required to
register as an “investment company” pursuant to the 1940 Act;



(mm)
except as disclosed in the Apollo Disclosure Documents, none of the directors,
officers or employees of Apollo or any associate or affiliate of any of the
foregoing had or has any material interest, direct or indirect, in any material
transaction or any proposed material transaction with Apollo or its Apollo
Subsidiaries which materially affects, is material to or will materially affect
Apollo or any Apollo Subsidiary;



 
(nn)
the minute books and records of Apollo and the Apollo Subsidiaries made
available to Linear and its counsel in connection with their due diligence
investigation of Apollo for the periods from January 1, 2007 to the date hereof
are all of the minute books and records of Apollo and the Apollo Subsidiaries
and contain copies of all material proceedings (or certified copies thereof or
drafts thereof pending approval) of the shareholders, the directors and all
committees of directors of Apollo and the Apollo Subsidiaries to the date of
review of such corporate records and minute books and there have been no other
meetings, resolutions or proceedings of the shareholders, directors or any
committees of the directors of Apollo or any of its Apollo Subsidiaries to the
date hereof not reflected in such minute books and other records;



 
(oo)
neither Apollo  nor any of its Apollo Subsidiaries has been in violation of, in
connection with the ownership, use, maintenance or operation of its property and
assets, including the Apollo Leased Premises, any Environmental Laws which would
have a Material Adverse Effect on Apollo or any of its Apollo Subsidiaries;



 
(pp)
without limiting the generality of the immediately preceding paragraph, Apollo
and each of the Apollo Subsidiaries do not have any knowledge of, and have not
received any notice of, any currently outstanding material claim, judicial or
administrative proceeding, pending or threatened against, or which may affect,
either Apollo or any Apollo Subsidiary or any of the property, assets or
operations thereof, relating to, or alleging any violation of any Environmental
Laws, Apollo is not aware of any facts which could give rise to any such claim
or judicial or administrative proceeding and to the knowledge of Apollo neither
Apollo, nor any Apollo Subsidiary nor any of the property, assets or operations
thereof is the subject of any investigation, evaluation, audit or review by any
governmental authority to determine whether any violation of any Environmental
Laws has occurred or is occurring or whether any remedial action is needed in
connection with a release of any contaminant into the environment, except for
compliance investigations conducted in the normal course by any governmental
authority, in each case which could reasonably be expected to have a Material
Adverse Effect on Apollo or any of its Apollo Subsidiaries;


 
- 36 -

--------------------------------------------------------------------------------

 
 
(qq)
there are no orders, rulings or directives issued, pending or, to the best of
Apollo’s knowledge reasonably held, being based on due direction and enquiry of
its personnel and advisors, threatened against Apollo or any of the Apollo
Subsidiaries under or pursuant to any Environmental Laws requiring any work,
repairs, construction or capital expenditures with respect to the property or
assets of Apollo or any of the Apollo Subsidiaries (including the Apollo Leased
Premises) which would have a Material Adverse Effect on Apollo or any of the
Apollo Subsidiaries;



 
(rr)
Apollo and the Apollo Subsidiaries are not subject to any contingent or other
liability relating to the restoration or rehabilitation of land, water or any
other part of the environment (except for those derived from normal exploration,
development and mining activities and those arising under permits, licenses or
approvals from applicable Governmental Authorities) or non-compliance with
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect on Apollo or any of the Apollo Subsidiaries;



 
(ss)
all information which has been prepared by Apollo and the Apollo Subsidiaries
relating to Apollo and the Apollo Subsidiaries and the business, property and
liabilities thereof and either publicly disclosed, provided or made available to
Linear, including all financial, marketing, sales and operational information
provided to Linear is, as of the date of such information, true and correct in
all material respects, taken as a whole, and no fact or facts have been omitted
therefrom which would make such information materially misleading;



 
(tt)
Apollo is not aware of any circumstances presently existing under which
liability is or could reasonably be expected to be incurred under Part XXIII –
Civil Liability for Secondary Market Disclosure of the Securities Act (Ontario);



 
(uu)
Apollo has not entered into any arrangement whereby Apollo will have any
liability for financial advisor’s, broker’s or finder’s fees (including, without
limitation, any disbursements, expenses or fairness opinion) in respect of the
Arrangement, except for Apollo’s fees and disbursements to its financial
advisors.  Apollo has provided to Linear true and correct copies of its
agreements with each of its financial advisors;

 
- 37 -

--------------------------------------------------------------------------------



 
(vv)
Apollo is not in material breach of, and has complied in all material respects
with all its covenants and other obligations set out in, the Letter of Intent as
of the date of this Agreement; and




 
(ww)
the transactions contemplated by this Agreement will not cause Apollo, any
Apollo Subsidiary or the Surviving Corporation to incur any Tax liability or be
subject to any withholding Tax obligation with respect to Apollo or any Apollo
Subsidiary in any jurisdiction in which Apollo or such Apollo Subsidiary is
organized, conducts business or owns real property.



Section 3.3
Survival of Representations and Warranties

 
The representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement and shall expire and be terminated and
extinguished on the Effective Date. Any investigation by Apollo or Linear and
their respective advisors shall not mitigate, diminish or affect the
representations and warranties contained in this Agreement.
 
ARTICLE 4
COVENANTS
 
Section 4.1
Covenants of Linear

 
Subject to Section 6.1 and Section 6.2, Linear hereby covenants and agrees with
Apollo and Apollo Subco as follows:
 

 
(a)
as soon as practicable following the execution of this Agreement, Linear shall,
jointly with Apollo Subco, file, proceed with and diligently prosecute an
application to the Court for the Interim Order on terms and conditions
acceptable to Apollo and Apollo Subco, acting reasonably;

 

 
(b)
in a timely and expeditious manner, Linear shall:

 
 
(i)
forthwith carry out such terms of the Interim Order as are required under the
terms thereof to be carried out by Linear;

 
 
(ii)
prepare with the assistance of Apollo, and file as promptly as reasonably
practicable, the Linear Proxy Circular (which shall be in a form satisfactory to
Apollo, acting reasonably), together with any other documents required by
applicable Laws, in all jurisdictions where the Linear Proxy Circular is
required to be filed and mail the Linear Proxy Circular, as ordered by the
Interim Order and in accordance with all applicable Laws, including the rules
and policies of the TSX, in and to all jurisdictions where the Linear Proxy
Circular is required to be mailed, complying in all material respects with all
applicable Laws, including the rules and policies of the TSX, on the date of the
mailing thereof and in the form and containing the information required by all
applicable Laws, including all applicable corporate and securities legislation
and requirements and the rules and policies of the TSX, and not containing any
misrepresentation (as defined under applicable Securities Laws) with respect
thereto, other than with respect to any information relating to and provided by
Apollo for which neither Linear nor its directors or officers assume any
responsibility for the accuracy or completeness of;

 
- 38 -

--------------------------------------------------------------------------------


 
 
(iii)
subject to the terms of this Agreement: (a) take all commercially reasonable
lawful action to solicit Linear Shareholders to vote in favour of the
Continuance and the Arrangement including, without limitation, if deemed
advisable, retaining a proxy solicitation agent to solicit Linear Shareholders
to vote in favour of the Arrangement (on condition such agent can be engaged at
reasonable expense); (b) recommend to all holders of Linear Shares that they
vote in favour of the Continuance and the Arrangement and the other transactions
contemplated hereby or thereby; and (c) not withdraw, modify or qualify, or
publicly propose to or publicly state that it intends to withdraw, modify or
qualify in any manner adverse to Apollo such recommendation except as expressly
permitted by Sections 6.1 and 6.2 hereof;

 
 
(iv)
use reasonable efforts to deliver or cause to be delivered to Apollo or its
legal counsel all certificates and legal, tax and other opinions necessary to
support the disclosure contained or to be contained in the Linear Proxy
Circular;

 
 
(v)
convene the Linear Meeting on such date as provided in the Interim Order or such
later date that may be mutually agreed upon with Apollo;

 
 
(vi)
provide notice to Apollo of the Linear Meeting and allow representatives of
Apollo to attend the Linear Meeting;

 
 
(vii)
conduct the Linear Meeting in accordance with the Interim Order, the CBCA, the
by-laws of Linear and as otherwise required by applicable Laws; and

 
 
(viii)
take all such actions as may be required under the CBCA and the ABCA in
connection with the transactions contemplated by this Agreement and the Plan of
Arrangement;

 

 
(c)
Linear shall not adjourn, postpone or cancel the Linear Meeting (or propose to
do so), except: (i) if a quorum is not present at the Linear Meeting; (ii) if
required by applicable Laws; or (iii) if required by the Linear Shareholders;

 
- 39 -

--------------------------------------------------------------------------------


 

 
(d)
in a timely and expeditious manner, Linear shall prepare (in consultation with
Apollo), and file any mutually agreed (or as otherwise required by applicable
Laws) amendments or supplements to the Linear Proxy Circular (which amendments
or supplements shall be in a form satisfactory to Apollo, acting reasonably)
with respect to the Linear Meeting and mail such amendments or supplements, as
required by the Interim Order and in accordance with all applicable Laws, in and
to all jurisdictions where such amendments or supplements are required to be
mailed, complying in all material respects with all applicable Laws on the date
of the mailing thereof;

 

 
(e)
subject to the approval at the Linear Meeting of the Continuance in accordance
with the CBCA and the Arrangement in accordance with the provisions of the
Interim Order and the approval of the Arrangement at the Apollo Meeting in
accordance with applicable Laws, including the rules and policies of the TSX and
AMEX, Linear shall complete the Continuance and shall, jointly with Apollo
Subco, forthwith file, proceed with and diligently prosecute an application for
the Final Order, which application shall be in a form and substance satisfactory
to the parties hereto, acting reasonably;

 

 
(f)
Linear shall forthwith carry out the terms of the Final Order and, following the
issue of the Final Order and the satisfaction, fulfillment or waiver of the
conditions in favour of Linear, Apollo and Apollo Subco set forth herein, at a
time and on a date to be agreed by Apollo and Linear, file the Articles of
Arrangement with the Registrar in order for the Arrangement to become effective;

 

 
(g)
except for proxies and other non-substantive communications, Linear shall
furnish promptly to Apollo a copy of each notice, report, schedule or other
document or communication delivered, filed or received by Linear in connection
with this Agreement, the Arrangement, the Interim Order or the Linear Meeting or
any other meeting at which all Linear Shareholders are entitled to attend
relating to special business, any filings made under any applicable Law and any
dealings or communications with any Governmental Authority, Securities Authority
or stock exchange in connection with, or in any way affecting, the transactions
contemplated by this Agreement;

 

 
(h)
other than in contemplation of or as required to give effect to the transactions
contemplated by this Agreement, Linear shall, and shall cause the Linear
Subsidiaries to, conduct business only in the usual and ordinary course of
business and consistent with past practice, and Linear shall use all reasonable
commercial efforts to maintain and preserve Linear’s and the Linear
Subsidiaries’ business, assets and advantageous business relationships, provided
that it shall be entitled and authorized to comply with all pre-emptive rights,
first purchase rights or rights of first refusal that are applicable to its
assets and become operative by virtue of this Agreement or any of the
transactions contemplated by this Agreement;

 

 
(i)
other than in contemplation of or as required to give effect to the transactions
contemplated by this Agreement, Linear shall not:

 
- 40 -

--------------------------------------------------------------------------------


 
 
(i)
except in connection with an internal reorganization implemented in conjunction
with the Arrangement: (A) amend Linear’s or any Linear Subsidiary’s constating
documents; (B) declare, set aside or pay any dividend or make any other
distribution or payment (whether in cash, shares, or property) in respect of its
outstanding securities; (C) issue or agree to issue any shares or securities
convertible into or exchangeable or exercisable for, or otherwise evidencing a
right to acquire, shares, other than the issuance of shares pursuant to the
exercise of currently outstanding rights to acquire shares or to employees hired
after the date hereof in a manner consistent with past practice; (D) redeem,
purchase or otherwise acquire any of its outstanding shares or other securities
(other than redemptions required pursuant to its constating documents); (E)
split, combine or reclassify any of its securities; (F) adopt a plan of
liquidation or resolutions providing for its liquidation, dissolution, merger,
consolidation or reorganization; or (G) enter into or modify any contract,
agreement, commitment or arrangement with respect to any of the foregoing;

 
 
(ii)
except as previously disclosed in writing to Apollo or expressly publicly
disclosed by Linear in documents filed on SEDAR prior to the date hereof,
without prior consultation with and the consent of Apollo, such consent not to
be unreasonably withheld, directly or indirectly: (A) sell, pledge, dispose of
or encumber any assets other than in the ordinary course of business for
consideration in excess of US$500,000 individually or US$1,000,000 in the
aggregate; (B) expend or commit to expend more than US$1,000,000 individually or
US$2,000,000 in the aggregate with respect to any capital expenditures prior to
the date hereof; (C) expend or commit to expend any amounts with respect to any
operating expenses other than in the ordinary course of business or pursuant to
the Arrangement; (D) acquire (by merger, amalgamation, consolidation or
acquisition of shares or assets) any corporation, partnership or other business
organization or division thereof which is not a subsidiary or affiliate of such
party, or make any investment therein either by purchase of shares or
securities, contributions of capital or property transfer with an acquisition
cost in excess of US$1,000,000 in the aggregate; (E) acquire any assets with an
acquisition cost in excess of US$1,000,000 in the aggregate; (F) incur any
indebtedness for borrowed money in excess of existing credit facilities, or any
other material liability or obligation or issue any debt securities or assume,
guarantee, endorse or otherwise become responsible for, the obligations of any
other individual or entity, or make any loans or advances, other than in respect
of fees payable to legal, financial and other advisors in the ordinary course of
business or in respect of the Arrangement; (G) authorize, recommend or propose
any release or relinquishment of any material contract right; (H) waive,
abandon, release, grant or transfer any material assets or rights of value or
modify or change in any material respect any existing material license, lease,
contract or other material document; (I) enter into or terminate any hedges,
swaps or other financial instruments or like transactions; or (J) authorize or
propose any of the foregoing, or enter into or modify any contract, agreement,
commitment or arrangement to do any of the foregoing;

 
- 41 -

--------------------------------------------------------------------------------



 
(iii)
other than the payments contemplated by Section 2.5, make any payment to any
employee, officer or director outside of its ordinary and usual compensation for
services provided, except to the extent that any such entitlement to payment to
a former employee or officer has accrued prior to the date hereof and has been
disclosed to, and consented to by, Apollo;

 
 
(iv)
(A) grant any officer, director or employee an increase in compensation in any
form; (B) grant any general salary increase; (C) take any action with respect to
the amendment or grant of any severance or termination pay policies or
arrangement for any directors, officers or employees; (D) amend any stock option
plan or trust unit incentive plan or the terms of any outstanding options or
rights thereunder; nor (E) advance any loan to any officer, director or any
other party not at arm's length, other than as may be agreed to by Linear and
Apollo;

 
 
(v)
adopt or amend or make any contribution to any bonus, employee benefit plan,
profit sharing, share or deferred compensation, insurance, incentive
compensation, other compensation or other similar plan, agreement, share or
incentive or purchase plan, fund or arrangement for the benefit of employees,
except as is necessary to comply with the law or with respect to existing
provisions of any such plans, programs, arrangement or agreements;

 
 
(vi)
take any action, refrain from taking any action, permit any action to be taken
or not taken, inconsistent with this Agreement, which might directly or
indirectly interfere or affect the consummation of the Arrangement or that could
reasonably be expected to render, any representation or warranty made by Linear
in this Agreement untrue or inaccurate in any material respect at any time prior
to the Effective Time if then made, or which would or could have a Material
Adverse Effect on Linear;

 
 
(vii)
other than pursuant to obligations or rights under existing contracts,
agreements and commitments (to the extent such rights have been exercised or
initiated by other persons), sell, lease or otherwise dispose of any property or
assets or enter into any agreement or commitment in respect of any of the
foregoing;

 
- 42 -

--------------------------------------------------------------------------------



 
(viii)
except as required by Canadian GAAP, any other generally accepted accounting
principle to which any Linear Subsidiary may be subject or any applicable Law,
make any changes to the existing accounting practices of Linear or make any
material tax election inconsistent with past practice; or

 
 
(ix)
permit or cause any of the Linear Subsidiaries to effect any of the foregoing;

 

 
(j)
other than the payments set out in Section 2.5, without the prior written
consent of Apollo, Linear shall not, and shall cause the Linear Subsidiaries not
to, enter into or modify any employment, consulting, severance, collective
bargaining or similar agreement, policy or arrangement with, or grant any bonus,
salary increase, option to purchase shares, pension or supplemental pension
benefit, profit sharing, retirement allowance, deferred compensation, incentive
compensation, severance, change of control or termination pay to, or make any
loan to, any officer, director, employee or consultant of Linear or any of the
Linear Subsidiaries;

 

 
(k)
Linear shall use its commercially reasonable best efforts, and shall cause the
Linear Subsidiaries to use their commercially reasonable best efforts, to cause
their respective current insurance (or reinsurance) policies not to be cancelled
or terminated or any of the coverage thereunder to lapse, unless simultaneously
with such termination, cancellation or lapse, replacement policies underwritten
by insurance and re-insurance companies of internationally recognized standing
providing coverage equal to or greater than the coverage under the cancelled,
terminated or lapsed policies for substantially similar premiums are in full
force and effect;

 

 
(l)
Linear shall promptly notify Apollo in writing of (i) any significant
development or material change relating to Linear’s business, operations, assets
or prospects promptly after becoming aware of any such development or change; or
(ii) any event or state of facts of which the occurrence or failure would, or
would reasonably be likely to: (A) cause any of the representations or
warranties of Linear contained in this Agreement to be untrue or inaccurate in
any material respect on the date of this Agreement or at the Effective Date
(provided that this subsection 4.1(l) shall not apply in the case of an event or
state of facts resulting from actions or omissions of Linear which are permitted
or required by this Agreement); or (B) result in the failure to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
Linear prior to the Effective Date.  Linear shall use commercially reasonable
best efforts to confer with and obtain Apollo’s approval (not to be unreasonably
withheld or delayed), prior to taking action (other than in emergency
situations) with respect to any operational matters involved in Linear’s
business which may constitute a material change for Linear;

 
- 43 -

--------------------------------------------------------------------------------




 
(m)
Linear shall not, and shall cause the Linear Subsidiaries not to, settle or
compromise any claim brought by any present, former or purported holder of any
securities of Linear in connection with the transactions contemplated by this
Agreement prior to the Effective Time without the prior written consent of
Apollo;

 

 
(n)
Linear shall not, and shall cause the Linear Subsidiaries not to, enter into,
renew or modify in any respect any material contract, agreement, lease,
commitment or arrangement to which Linear or any of the Linear Subsidiaries is a
party or by which any of them is bound, except insofar as may be necessary to
permit or provide for the completion of the Arrangement;

 

 
(o)
Linear shall use all commercially reasonable best efforts to satisfy, or cause
to be satisfied, all conditions precedent to its obligations to the extent that
the same is within its control and to take, or cause to be taken, all other
action and to do, or cause to be done, all other things necessary, proper or
advisable under all applicable Laws to complete the transactions contemplated by
this Agreement, including using its commercially reasonable best efforts to:

 
 
(i)
obtain the approval of Linear Shareholders for the Continuance and the
Arrangement in accordance with the provisions of the CBCA, the Interim Order,
and the requirements of any applicable regulatory authority;

 
 
(ii)
obtain all other consents, approvals and authorizations as are required to be
obtained by Linear or any of the Linear Subsidiaries under any applicable Law or
from any Governmental Authority which would, if not obtained, materially impede
the completion of the transactions contemplated by this Agreement or have a
Material Adverse Effect on Linear;

 
 
(iii)
effect all necessary registrations, filings and submissions of information
requested by Governmental Authorities required to be effected by it in
connection with the transactions contemplated by this Agreement and participate
and appear in any proceedings of any party hereto before any Governmental
Authority;

 
 
(iv)
oppose, lift or rescind any injunction or restraining order or other order or
action challenging or affecting this Agreement, the transactions contemplated
hereby or seeking to stop, or otherwise adversely affecting the ability of the
parties hereto to consummate, the transactions contemplated hereby;

 
 
(v)
fulfill all conditions and satisfy all provisions of this Agreement and the Plan
of Arrangement required to be fulfilled or satisfied by Linear; and

 
- 44 -

--------------------------------------------------------------------------------



 
(vi)
cooperate with Apollo and Apollo Subco in connection with the performance by
each of them of their respective obligations hereunder, provided however that
the foregoing shall not be construed to obligate Linear to pay or cause to be
paid any monies to cause such performance to occur;

 

 
(p)
Linear shall make, or cooperate as necessary in the making of, all necessary
filings and applications under all applicable Laws required in connection with
the transactions contemplated hereby and take all reasonable action necessary to
be in compliance with such Laws;

 

 
(q)
Linear shall use its commercially reasonable best efforts to conduct its affairs
and to cause the Linear Subsidiaries to conduct their affairs so that all of the
representations and warranties of Linear contained herein shall be true and
correct on and as of the Effective Date as if made on and as of such date;

 

 
(r)
Linear shall continue to make available and cause to be made available to
Apollo, the Lenders and the agents and advisors thereto all documents,
agreements, corporate records and minute books as may be necessary to enable
Apollo to effect a thorough examination of Linear and the Linear Subsidiaries
and the business, properties and financial status thereof and shall cooperate
with Apollo in securing access for Apollo to any documents, agreements,
corporate records or minute books not in the possession or under the control of
Linear. Subject to applicable Laws, upon reasonable notice, Linear shall, and
shall cause the Linear Subsidiaries to, afford officers, employees, counsel,
accountants and other authorized representatives and advisors of Apollo and the
Lenders reasonable access, during normal business hours from the date hereof
until the earlier of the Effective Time or the termination of this Agreement, to
the properties, books, contracts and records as well as to the management
personnel of Linear and the Linear Subsidiaries, and, during such period, Linear
shall, and shall cause the Linear Subsidiaries to, furnish promptly to Apollo
all information concerning the business, properties and personnel of Linear and
the Linear Subsidiaries as Apollo may reasonably request;

 

 
(s)
Linear shall deliver title opinions with respect to each of the Linear Material
Properties; and

 

 
(t)
Linear shall execute and deliver, or cause to be executed and delivered, at the
closing of the transactions contemplated hereby such customary agreements,
certificates, resolutions, opinions and other closing documents as may be
required by the other parties hereto, all in form satisfactory to the other
parties hereto, acting reasonably.

 
- 45 -

--------------------------------------------------------------------------------



Section 4.2
Covenants of Apollo and Apollo Subco

 
Subject to Section 6.1 and Section 6.2, each of Apollo and Apollo Subco hereby
covenants and agrees with Linear as follows:
 

 
(a)
as soon as practicable following the execution of this Agreement, Apollo Subco
shall, jointly with Linear, file, proceed with and diligently prosecute an
application to the Court for the Interim Order on terms and conditions
acceptable to Linear, acting reasonably;

 

 
(b)
in a timely and expeditious manner, Apollo and Apollo Subco shall take all such
actions and do all such acts and things as are specified in the Interim Order,
the Plan of Arrangement (including issuing the Apollo Shares, the Apollo
Replacement Options and the Apollo Replacement Warrants as contemplated in the
Plan of Arrangement) and the Final Order to be taken or done by Apollo and
Apollo Subco, as applicable;

 

 
(c)
in a timely and expeditious manner, Apollo and Apollo Subco shall:

 
 
(i)
forthwith carry out such terms of the Interim Order as are required under the
terms thereof to be carried out by Apollo and Apollo Subco;

 
 
(ii)
subject to the terms of this Agreement: (a) take all commercially reasonable
lawful action to solicit Apollo Shareholders to vote in favour of the
Arrangement including, without limitation, if deemed advisable, retaining a
proxy solicitation agent to solicit Apollo Shareholders to vote in favour of the
Arrangement (on condition such agent can be engaged at reasonable expense); (b)
recommend to all holders of Apollo Shares that they vote in favour of the
Arrangement and the other transactions contemplated hereby or thereby; and (c)
not withdraw, modify or qualify, or publicly propose to or publicly state that
it intends to withdraw, modify or qualify in any manner adverse to Linear such
recommendation except as expressly permitted by Sections 6.1 and 6.2 hereof;

 
 
(iii)
use reasonable efforts to deliver or cause to be delivered to Linear or its
legal counsel all certificates and legal, tax and other opinions necessary to
support the disclosure contained or to be contained in the Apollo Proxy
Circular;

 
- 46 -

--------------------------------------------------------------------------------



 
(iv)
prepare with the assistance of Linear, and file, as promptly as reasonably
practicable (after resolution of any SEC comments thereon), the Apollo Proxy
Circular (which shall be in a form satisfactory to Linear, acting reasonably),
together with any other documents required by applicable Laws, in all
jurisdictions where the Apollo Proxy Circular is required to be filed and mail
the Apollo Proxy Circular, in accordance with all applicable Laws, including the
rules and policies of the TSX and AMEX, in and to all jurisdictions where the
Apollo Proxy Circular is required to be mailed, complying in all material
respects with all applicable Laws, including the rules and policies of the TSX
and AMEX, on the date of the mailing thereof and in the form and containing the
information required by all applicable Laws, including all applicable corporate
and securities legislation and requirements and the rules and policies of the
TSX and AMEX, and not containing any misrepresentation (as defined under
applicable Securities Laws) with respect thereto, other than with respect to any
information relating to and provided by Linear for which none of Apollo, Apollo
Subco nor their respective directors or officers assume any responsibility for
the accuracy or completeness of;

 
 
(v)
use reasonable efforts to file a registration statement with the United States
Securities and Exchange Commission prior to the Linear Meeting, registering
under the 1933 Act the Apollo Shares issuable upon exercise of the Apollo
Replacement Warrants and Apollo Replacement Options (but only with respect to
those Apollo Replacement Options that are not eligible for registration on
Apollo’s registration statement on Form S-8 filed with the SEC on October 16,
2009) to be issued pursuant to this Agreement and the Arrangement and to use
reasonable efforts to bring such registration statement effective prior to the
Effective Date of the Arrangement (it being understood that Apollo may satisfy
this requirement by maintaining the effectiveness of its currently effective
shelf registration statement on Form S-3 filed with the SEC on April 24, 2008
(the “Shelf Registration Statement”) and using reasonable efforts to file a
supplement thereto pursuant to Rule 424 of the 1933 Act registering the issuance
of common shares of Apollo upon exercise of the Apollo Replacement Warrants and
Apollo Replacement Options (but only with respect to those Apollo Replacement
Options that are not eligible for registration on Apollo’s registration
statement on Form S-8 filed with the SEC on October 16, 2009) prior to the
Effective Date of the Arrangement (the “Shelf Registration Statement
Supplement”);

 
 
(vi)
convene the Apollo Meeting on the date specified for the Linear Meeting as
provided in the Interim Order or such later date that may be mutually agreed
upon with Linear;

 
 
(vii)
provide notice to Linear of the Apollo Meeting and allow representatives of
Linear to attend the Apollo Meeting;

 
 
(viii)
conduct the Apollo Meeting in accordance with the YBCA, the by-laws of Apollo
and as otherwise required by applicable Laws, including the rules and policies
of the TSX and AMEX; and

 
- 47 -

--------------------------------------------------------------------------------



 
(ix)
take all such actions as may be required under the YBCA and pursuant to the
rules and policies of the TSX and AMEX in connection with the transactions
contemplated by this Agreement and the Plan of Arrangement;

 

 
(d)
in its capacity as sole shareholder of Apollo Subco, Apollo shall take all
necessary action to approve the amalgamation of Apollo Subco and Linear and to
otherwise approve the Arrangement.

 

 
(e)
Apollo shall not adjourn, postpone or cancel the Apollo Meeting (or propose to
do so), except: (i) if a quorum is not present at the Apollo Meeting; (ii) if
required by applicable Laws; or (iii) if required by the Apollo Shareholders;

 

 
(f)
in a timely and expeditious manner, Apollo and Apollo Subco shall prepare (in
consultation with Linear), and file any mutually agreed (or as otherwise
required by applicable Laws) amendments or supplements to the Apollo Proxy
Circular (which amendments or supplements shall be in a form satisfactory to
Linear, acting reasonably) with respect to the Apollo Meeting and mail such
amendments or supplements, and in accordance with all applicable Laws, including
the rules and policies of the TSX and AMEX, in and to all jurisdictions where
such amendments or supplements are required to be mailed, complying in all
material respects with all applicable Laws on the date of the mailing thereof;

 

 
(g)
subject to the approval of the Continuance and, in accordance with the
provisions of the Interim Order, the Arrangement at the Linear Meeting and the
approval of the Arrangement at the Apollo Meeting in accordance with applicable
Laws, including the rules and policies of the TSX and AMEX, Apollo Subco shall,
jointly with Linear, forthwith file, proceed with and diligently prosecute an
application for the Final Order, which application shall be in a form and
substance satisfactory to the parties hereto, acting reasonably;

 

 
(h)
except for proxies and other non-substantive communications, Apollo and Apollo
Subco shall furnish promptly to Linear a copy of each notice, report, schedule
or other document or communication delivered, filed or received by Apollo or
Apollo Subco in connection with the Arrangement or the Interim Order, any filing
under any applicable Law and any dealings or communications with any
Governmental Authority, Securities Authority or stock exchange in connection
with, or in any way affecting, the transactions contemplated by this Agreement;

 

 
(i)
other than in contemplation of or as required to give effect to the transactions
contemplated by this Agreement, Apollo shall, and shall cause the Apollo
Subsidiaries to, conduct business only in the usual and ordinary course of
business and consistent with past practice, and Apollo shall use all reasonable
commercial efforts to maintain and preserve Apollo’s and the Apollo
Subsidiaries’ business, assets and advantageous business relationships, provided
that it shall be entitled and authorized to comply with all pre-emptive rights,
first purchase rights or rights of first refusal that are applicable to its
assets and become operative by virtue of this Agreement or any of the
transactions contemplated by this Agreement;

 
- 48 -

--------------------------------------------------------------------------------




 
(j)
other than in contemplation of or as required to give effect to the transactions
contemplated by this Agreement, Apollo shall not:

 
 
(i)
except in connection with an internal reorganization implemented in conjunction
with the Arrangement: (A) amend Apollo’s or any Apollo Subsidiary’s constating
documents; (B) declare, set aside or pay any dividend or make any other
distribution or payment (whether in cash, shares, or property) in respect of its
outstanding securities; (C) issue or agree to issue any shares or securities
convertible into or exchangeable or exercisable for, or otherwise evidencing a
right to acquire, shares, other than the issuance of shares pursuant to the
exercise of currently outstanding rights to acquire shares or to employees hired
after the date hereof in a manner consistent with past practice and other than
in connection with the Duffy Issuance; (D) redeem, purchase or otherwise acquire
any of its outstanding shares or other securities (other than redemptions
required pursuant to its constating documents); (E) split, combine or reclassify
any of its securities; (F) adopt a plan of liquidation or resolutions providing
for its liquidation, dissolution, merger, consolidation or reorganization; or
(G) enter into or modify any contract, agreement, commitment or arrangement with
respect to any of the foregoing;

 
 
(ii)
except as previously disclosed in writing to Linear or expressly publicly
disclosed by Apollo in documents filed on SEDAR or EDGAR prior to the date
hereof, without prior consultation with and the consent of Linear, such consent
not to be unreasonably withheld, directly or indirectly: (A) sell, pledge,
dispose of or encumber any assets other than in the ordinary course of business
for consideration in excess of US$500,000 individually or US$1,000,000 in the
aggregate; (B) expend or commit to expend more than US$1,000,000 individually or
US$2,000,000 in the aggregate with respect to any capital expenditures prior to
the date hereof; (C) expend or commit to expend any amounts with respect to any
operating expenses other than in the ordinary course of business or pursuant to
the Arrangement; (D) acquire (by merger, amalgamation, consolidation or
acquisition of shares or assets) any corporation, partnership or other business
organization or division thereof which is not a subsidiary or affiliate of such
party, or make any investment therein either by purchase of shares or
securities, contributions of capital or property transfer with an acquisition
cost in excess of US$1,000,000 in the aggregate; (E) acquire any assets with an
acquisition cost in excess of US$1,000,000 in the aggregate; (F) incur any
indebtedness for borrowed money in excess of existing credit facilities, or any
other material liability or obligation or issue any debt securities or assume,
guarantee, endorse or otherwise become responsible for, the obligations of any
other individual or entity, or make any loans or advances, other than in respect
of fees payable to legal, financial and other advisors in the ordinary course of
business or in respect of the Arrangement; (G) authorize, recommend or propose
any release or relinquishment of any material contract right; (H) waive,
abandon, release, grant or transfer any material assets or rights of value or
modify or change in any material respect any existing material license, lease,
contract or other material document; (I) enter into or terminate any hedges,
swaps or other financial instruments or like transactions, other than the
termination of certain existing hedges as contemplated in the Lender Consent
Letter or a restructuring of such hedges with the consent of Linear; or (J)
authorize or propose any of the foregoing, or enter into or modify any contract,
agreement, commitment or arrangement to do any of the foregoing;

 
 
- 49 -

--------------------------------------------------------------------------------

 
 
 
(iii)
make any payment to any employee, officer or director outside of its ordinary
and usual compensation for services provided, except to the extent that any such
entitlement to payment to a former employee or officer has accrued prior to the
date hereof and has been disclosed in writing to, and consented to by, Linear;

 
 
(iv)
(A) grant any officer, director or employee an increase in compensation in any
form; (B) grant any general salary increase; (C) take any action with respect to
the amendment or grant of any severance or termination pay policies or
arrangement for any directors, officers or employees; (D) amend any stock option
plan or trust unit incentive plan or the terms of any outstanding options or
rights thereunder; nor (E) advance any loan to any officer, director or any
other party not at arm's length, other than as may be agreed to by Linear and
Apollo;

 
 
(v)
adopt or amend or make any contribution to any bonus, employee benefit plan,
profit sharing, share or deferred compensation, insurance, incentive
compensation, other compensation or other similar plan, agreement, share or
incentive or purchase plan, fund or arrangement for the benefit of employees,
except as is necessary to comply with the law or with respect to existing
provisions of any such plans, programs, arrangement or agreements;

 
 
(vi)
take any action, refrain from taking any action, permit any action to be taken
or not taken, inconsistent with this Agreement, which might directly or
indirectly interfere or affect the consummation of the Arrangement or that could
reasonably be expected to render, any representation or warranty made by Apollo
in this Agreement untrue or inaccurate in any material respect at any time prior
to the Effective Time if then made, or which would or could have a Material
Adverse Effect on Apollo;

 
- 50 -

--------------------------------------------------------------------------------


 
 
(vii)
other than pursuant to obligations or rights under existing contracts,
agreements and commitments (to the extent such rights have been exercised or
initiated by other persons), sell, lease or otherwise dispose of any property or
assets or enter into any agreement or commitment in respect of any of the
foregoing;

 
 
(viii)
except as required by U.S. GAAP, any other generally accepted accounting
principle to which any Apollo Subsidiary may be subject or any applicable Law,
make any changes to the existing accounting practices of Apollo or make any
material tax election inconsistent with past practice; and

 
 
(ix)
permit or cause any of the Apollo Subsidiaries to effect any of the foregoing;

 
(k)
without the prior written consent of Linear and other than as contemplated in
Section 2.5, Apollo shall not, and shall cause the Apollo Subsidiaries not to,
enter into or modify any employment, consulting, severance, collective
bargaining or similar agreement, policy or arrangement with, or grant any bonus,
salary increase, option to purchase shares, pension or supplemental pension
benefit, profit sharing, retirement allowance, deferred compensation, incentive
compensation, severance, change of control or termination pay to, or make any
loan to, any officer, director, employee or consultant of Apollo or any of the
Apollo Subsidiaries;

 
(l)
Apollo shall promptly notify Linear in writing of (A) any significant
development or material change relating to Apollo’s business, operations, assets
or prospects promptly after becoming aware of any such development or change; or
(B) any event or state of facts of which the occurrence or failure would, or
would reasonably be likely to: (i) cause any of the representations or
warranties of Apollo or Apollo Subco contained in this Agreement to be untrue or
inaccurate in any material respect on the date of this Agreement or at the
Effective Date (provided that this subsection 4.2(k) shall not apply in the case
of an event or state of facts resulting from actions or omissions of Apollo or
Apollo Subco which are permitted or required by this Agreement); or (ii) result
in the failure to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by Apollo or Apollo Subco prior to the Effective
Date.  Each of Apollo and Apollo Subco shall use commercially reasonable best
efforts to confer with and obtain Linear’s approval (not to be unreasonably
withheld or delayed), prior to taking action (other than in emergency
situations) with respect to any operational matters involved in Apollo’s or
Apollo Subco’s business which may constitute a material change for Apollo;

 
- 51 -

--------------------------------------------------------------------------------


 
(m)
Apollo shall not, and shall cause the Apollo Subsidiaries not to, settle or
compromise any claim brought by any present, former or purported holder of any
securities of Apollo in connection with the transactions contemplated by this
Agreement prior to the Effective Time without the prior written consent of
Linear;

 
(n)
Apollo shall not, and shall cause the Apollo Subsidiaries not to, enter into,
renew or modify in any respect any material contract, agreement, lease,
commitment or arrangement to which Apollo or any of the Apollo Subsidiaries is a
party or by which any of them is bound, except insofar as may be necessary to
permit or provide for the completion of the Arrangement;

 
(o)
Apollo and Apollo Subco shall use all commercially reasonable best efforts to
satisfy, or cause to be satisfied, all of the conditions precedent to their
obligations to the extent the same is within their control and to take, or cause
to be taken, all other actions and to do, or cause to be done, all other things
necessary, proper or advisable under all applicable Laws to complete the
transactions contemplated by this Agreement, including using their commercially
reasonable best efforts to:

 
 
(i)
obtain the approval of the Apollo Shareholders for the Arrangement in accordance
with the provisions of the YBCA, the rules and policies of the TSX and AMEX and
any other applicable regulatory authority;

 
 
(ii)
obtain all consents, approvals and authorizations as are required to be obtained
by Apollo or any of the Apollo Subsidiaries under any applicable Law or from any
Governmental Authority which would, if not obtained, materially impede the
completion of the transactions contemplated hereby or have a Material Adverse
Effect on Apollo;

 
 
(iii)
effect all necessary registrations, filings and submissions of information
requested by Governmental Authorities required to be effected by them in
connection with the transactions contemplated by this Agreement and participate,
and appear in any proceedings of, any party hereto before any Governmental
Authority;

 
 
(iv)
oppose, lift or rescind any injunction or restraining order or other order or
action challenging or affecting this Agreement, the transactions contemplated
hereby or seeking to stop, or otherwise adversely affecting the ability of the
parties hereto to consummate, the transactions contemplated hereby;

 
 
(v)
fulfill all conditions and satisfy all provisions of this Agreement and the Plan
of Arrangement required to be fulfilled or satisfied by them; and

 
 
(vi)
cooperate with Linear in connection with the performance by Linear of its
obligations hereunder, provided however that the foregoing shall not be
construed to obligate Apollo to pay or cause to be paid any monies to cause such
performance to occur;

 
- 52 -

--------------------------------------------------------------------------------


 
(p)
Apollo and Apollo Subco shall make, or cooperate as necessary in the making of,
all necessary filings and applications under all applicable Laws required in
connection with the transactions contemplated hereby and take all reasonable
action necessary to be in compliance with such Laws;

 
(q)
Apollo and Apollo Subco shall use commercially reasonable best efforts to
conduct their affairs and to cause the Apollo Subsidiaries to conduct their
affairs so that all of the representations and warranties of Apollo and Apollo
Subco contained herein shall be true and correct on and as of the Effective Date
as if made on and as of such date;

 
(r)
Apollo shall continue to make available and cause to be made available to Linear
and the agents and advisors thereto all documents, agreements, corporate records
and minute books as may be necessary to enable Linear to effect a thorough
examination of Apollo and the Apollo Subsidiaries and the business, properties
and financial status thereof and shall cooperate with Linear in securing access
for Linear to any documents, agreements, corporate records or minute books not
in the possession or under the control of Apollo. Subject to applicable Laws,
upon reasonable notice, Apollo shall, and shall cause the Apollo Subsidiaries
to, afford officers, employees, counsel, accountants and other authorized
representatives and advisors of Linear reasonable access, during normal business
hours from the date hereof until the earlier of the Effective Time or the
termination of this Agreement, to the properties, books, contracts and records
as well as to the management personnel of Apollo and the Apollo Subsidiaries,
and, during such period, Apollo shall, and shall cause the Apollo Subsidiaries
to, furnish promptly to Linear all information concerning the business,
properties and personnel of Apollo and the Apollo Subsidiaries as Linear may
reasonably request;

 
(s)
Apollo shall deliver title opinions with respect to each of the Apollo Material
Properties;

 
(t)
immediately following the Effective Time, Apollo shall file articles of
amendment with the Registrar under the YBCA to change the name of Apollo to a
name to be mutually agreed to by Apollo and Linear; and

 
(u)
Apollo and Apollo Subco shall execute and deliver, or cause to be executed and
delivered at the closing of the transactions contemplated hereby such customary
agreements, certificates, opinions, resolutions and other closing documents as
may be required by Linear, all in form satisfactory to Linear, acting
reasonably.

 
- 53 -

--------------------------------------------------------------------------------


 
Section 4.3
Linear Options

 
(a)
In accordance with the terms of the Plan of Arrangement, each Linear Option
outstanding immediately prior to the Effective Time shall be exchanged for an
Apollo Replacement Option issued under the Apollo Stock Option Plan which shall
be exercisable to acquire, on the terms and conditions set forth in the Apollo
Stock Option Plan, provided that the rights of the holders under the Apollo
Replacement Options shall not (as mutually agreed to by Apollo and Linear, each
acting reasonably) materially adversely differ from the rights of the holders of
such Linear Options outstanding immediately prior to the Effective Time (and
provided further that the current employees of Linear holding Linear Options
whose employment is terminated in connection with the Arrangement shall have
their Linear Options exchanged for Apollo Replacement Options which shall expire
on the earlier of: (i) the current expiry date of the corresponding Linear
Options; and (ii) the first anniversary of the date of completion of the
Arrangement), the number of Apollo Shares (rounded to the nearest whole number)
equal to the product of: (A) the number of Linear Shares subject to such Linear
Option immediately prior to the Effective Time and (B) 5.4742. The exercise
price per Apollo Share subject to any such Apollo Replacement Option shall be an
amount (rounded to the nearest cent) equal to the quotient of: (A) the exercise
price per Linear Share subject to such Linear Option immediately prior to the
Effective Time divided by (B) 5.4742.  The obligations of Linear under the
Linear Options as so exchanged shall be assumed by Apollo.

 
(b)
Apollo shall take all corporate action necessary to reserve for issuance a
sufficient number of Apollo Shares for delivery upon the exercise of the Apollo
Replacement Options including, without limitation, seeking and obtaining the
approval of the Apollo Shareholders at the Apollo Meeting in respect of any
amendments to the Apollo Stock Option Plan necessary in order for Apollo to
comply with its obligations under the Apollo Replacement Options.

 
Section 4.4
Linear Warrants

 
In accordance with the terms of the Plan of Arrangement, each Linear Warrant
outstanding immediately prior to the Effective Time shall be exchanged for an
Apollo Replacement Warrant which shall be exercisable to acquire, on the same
terms and conditions as were applicable to such Linear Warrant immediately prior
to the Effective Time, the number of Apollo Shares (rounded to the nearest whole
number) equal to the product of: (A) the number of Linear Shares subject to such
Linear Warrant immediately prior to the Effective Time; and (B) 5.4742.  The
exercise price per Apollo Share subject to any such Apollo Replacement Warrants
shall be an amount (rounded to the nearest cent) equal to the quotient of: (A)
the exercise price per Linear Share subject to the such Linear Warrant
immediately prior to the Effective Time divided by (B) 5.4742.  The obligations
of Linear under the Linear Warrants as so exchanged shall be assumed by Apollo
and Apollo agrees to use commercially reasonable best efforts to arrange for the
Apollo Replacement Warrants issued upon exchange of the Linear Listed Warrants
to be listed on the TSX and to maintain such listing until 5:00 p.m. (Halifax
time) on November 19, 2014.
 
- 54 -

--------------------------------------------------------------------------------


 
Section 4.5
Apollo Options

 
Subject to the approval of the TSX and, if applicable, AMEX, immediately prior
to the Effective Date:
 
(a)
the terms of the Apollo Options held by the Resigning Directors shall be amended
to provide that such Apollo Options shall expire on the earlier of: (i) the
current expiry date of such Apollo Options; and (ii) the first anniversary of
the Effective Date regardless of whether such Resigning Directors are “eligible
persons” under the terms of the Apollo Stock Option Plan or applicable TSX
rules; and

 
(b)
an aggregate of 2,231,000 Apollo Options previously granted to R. David Russell
and outstanding on the date hereof will remain in effect for a period of one
year following the Effective Date.

 
Section 4.6
Indemnification and Insurance

 
(a)
Apollo hereby covenants and agrees that all rights to indemnification or
exculpation in favour of the current and former directors and officers of Linear
and the Linear Subsidiaries provided in the articles or by-laws of Linear or any
Linear Subsidiary, or in any indemnity agreements entered into between Linear
and such directors and officers shall survive the completion of the Arrangement
and shall be binding upon Apollo and continue in full force and effect and
Apollo undertakes to ensure that this covenant shall remain binding upon its
successors and assigns.

 
(b)
Apollo hereby covenants that prior to the Effective Date, Apollo shall purchase
and maintain director and officer liability “run-off” insurance for the benefit
of the former directors and officers of Linear and Apollo for a period of not
less than six (6) years following the Effective Date with coverage of not less
than $10,000,000 with respect to claims arising from facts or events that
occurred on or before the Effective Date, including with respect to the
Arrangement.  Such insurance shall be at all times no less favourable than any
insurance coverage Apollo purchases and maintains for the benefit of its then
current directors and officers from time to time and Apollo covenants and agrees
to maintain such insurance in full force and effect and not to take any action
to diminish the scope and extent of such insurance coverage for and throughout
such period.  Apollo undertakes to ensure that this covenant shall remain
binding upon its successors and assigns.

 
(c)
Linear shall act as agent and trustee of the benefits of the foregoing
subsections 4.6(a) and 4.6(b) for its directors and officers and those of the
Linear Subsidiaries for the purpose of this Section 4.6.

 
(d)
This Section 4.6 shall survive the execution and delivery of this Agreement and
the completion of the Arrangement and shall be enforceable against Apollo by the
persons described in subsections 4.6(a) and 4.6(b) hereof.

 
- 55 -

--------------------------------------------------------------------------------


 
ARTICLE 5
CONDITIONS
 
Section 5.1
Mutual Conditions

 
The respective obligations of Linear, Apollo and Apollo Subco to complete the
transactions contemplated herein are subject to the fulfillment of the following
conditions at or before the Effective Time or such other time as is specified
below:


(a)
the Interim Order shall have been granted in form and substance satisfactory to
each of the parties hereto, acting reasonably, and shall not have been set aside
or modified in a manner unacceptable to the parties hereto, acting reasonably,
on appeal or otherwise;

 
(b)
the Arrangement and, if required, all other material transactions contemplated
herein or necessary to complete the Arrangement, including the Continuance, with
or without amendment, shall have been approved at the Linear Meeting by the
Linear Shareholders in accordance with the provisions of the CBCA, the Interim
Order and the requirements of any applicable regulatory authority;

 
(c)
the Arrangement and, if required, all other material transactions contemplated
herein or necessary to complete the Arrangement, with or without amendment,
shall have been approved at the Apollo Meeting by the Apollo Shareholders in
accordance with the provisions of the YBCA and the requirements of any
applicable regulatory authority, including the rules and policies of the TSX and
AMEX;

 
(d)
the Final Order shall have been granted in form and substance satisfactory to
the parties hereto, acting reasonably, and shall not have been set aside or
modified in a manner unacceptable to such parties, acting reasonably, on appeal
or otherwise;

 
(e)
the Articles of Arrangement shall be in form and substance satisfactory to the
parties hereto, acting reasonably;

 
(f)
there shall not be in force any Law, ruling, order or decree, and there shall
not have been any action taken under any Law or by any Governmental Authority or
other regulatory authority, that makes it illegal or otherwise directly or
indirectly restrains, enjoins or prohibits the consummation of the Arrangement
in accordance with the terms hereof or results or could reasonably be expected
to result in a judgment, order, decree or assessment of damages, directly or
indirectly, relating to the Arrangement which has, or could reasonably be
expected to have, a Material Adverse Effect on Linear or Apollo;

 
(g)
(i) the TSX shall have conditionally approved the listing thereon, and the AMEX
shall have authorized for listing, subject to official notice of issuance, of
the Apollo Shares to be issued in exchange for Linear Shares pursuant to the
Arrangement and the Apollo Shares which, as a result of the Arrangement, are
issuable upon the exercise of the Apollo Replacement Options and the Apollo
Replacement Warrants, as of the Effective Date, or as soon as possible
thereafter, and (ii) the TSX shall have, if required, accepted notice for filing
of all transactions of Linear contemplated herein or necessary to complete the
Arrangement, subject only to compliance with the usual requirements of the TSX
and AMEX as applicable;

 
- 56 -

--------------------------------------------------------------------------------


 
(h)
the Apollo Shares, Apollo Replacement Options and Apollo Replacement Warrants to
be issued in the United States pursuant to the Arrangement are exempt from
registration requirements under Section 3(a)(10) of the 1933 Act and the Apollo
Shares, Apollo Replacement Options and Apollo Replacement Warrants to be
distributed in the United States pursuant to the Arrangement are not subject to
resale restrictions in the United States under the 1933 Act, (other than as may
be prescribed by Rule 144 and Rule 145 under the 1933 Act);

 
(i)
the registration statement of Apollo as filed with the United States Securities
and Exchange Commission regarding the issuance of Apollo Shares upon exercise of
the Apollo Replacement Warrants and Apollo Replacement Options shall have been
declared effective by the SEC or the Shelf Registration Statement shall be
effective and the Shelf Registration Statement Supplement shall have been filed
with the SEC pursuant to Rule 424 of the 1933 Act; and

 
(j)
this Agreement shall not have been terminated pursuant to Section 7.3 hereof.

 
The foregoing conditions are for the mutual benefit of the parties hereto and
may be waived by mutual consent of Apollo and Linear in writing at any time. If
any of such conditions shall not be complied with or waived as aforesaid on or
before the Completion Deadline or, if earlier, the date required for the
performance thereof, then, subject to Section 5.4 hereof, any party hereto may
terminate this Agreement in accordance with Section 7.3 in circumstances where
the failure to satisfy any such condition is not the result, directly or
indirectly, of a breach of this Agreement by such rescinding party hereto.
 
Section 5.2
Linear Conditions

 
The obligation of Linear to complete the transactions contemplated herein is
subject to the fulfillment of the following additional conditions at or before
the Effective Date or such other time as is specified below:
 
(a)
the representations and warranties made by Apollo and Apollo Subco in this
Agreement shall be true and correct in all material respects as of the Effective
Date as if made on and as of such date (except (i) to the extent such
representations and warranties speak as of an earlier date; (ii) except as
affected by transactions contemplated or permitted by this Agreement; or (iii)
as affected by the occurrence of one or more Apollo Exclusions (as hereinafter
defined)), and each of Apollo and Apollo Subco shall have provided to Linear a
certificate of two senior officers certifying such accuracy on the Effective
Date;

 
(b)
Apollo and Apollo Subco shall have complied in all material respects with its
covenants and other obligations herein and each of Apollo and Apollo Subco shall
have provided to Linear a certificate of two senior officers certifying
compliance with such covenants on the Effective Date;

 
- 57 -

--------------------------------------------------------------------------------


 
(c)
no Material Adverse Change shall have occurred in respect of Apollo and the
Apollo Subsidiaries, taken as a whole, from and after the date hereof and prior
to the Effective Date, and no Material Adverse Change in respect of Apollo and
the Apollo Subsidiaries, taken as a whole, shall have occurred prior to the date
hereof or shall occur from and after the date hereof and prior to the Effective
Date from that reflected in the audited consolidated financial statements of
Apollo as at and for the fiscal year ending December 31, 2009 (other than a
Material Adverse Change resulting from: (i) conditions affecting the gold
industry generally in jurisdictions in which they carry on business, including
changes in prices or taxes; (ii) general or economic, financial, currency,
exchange, securities or commodities market conditions; or (iii) any matter
permitted by this Agreement, or consented to by Linear including, without
limitation, the public announcement of the Arrangement (collectively, the
“Apollo Exclusions”));

 
(d)
no act, action, suit, proceeding, objection or opposition shall have been
threatened or taken before or by any Governmental Authority by any elected or
appointed public official or private person in Canada or elsewhere, whether or
not having the force of law and no Law shall have been proposed, enacted,
promulgated, amended or applied, in either case has had or, if the Arrangement
was consummated, would result in a Material Adverse Change in respect of Apollo
or would have a material adverse effect on the ability of the parties to
complete the Arrangement;

 
(e)
(i) all consents, waivers, permits, exemptions, orders and approvals of, and any
registrations and filings with, any Governmental Authority (including, without
limitation, under the Competition Act (Canada) and those of the TSX, the AMEX or
other Securities Authorities), and all applicable statutory or regulatory
waiting periods shall have expired or been terminated and the expiry of any
waiting periods, in connection with, or required to permit, the completion of
the Arrangement, and (ii) all third person and other consents, waivers, permits,
exemptions, orders, approvals, agreements and amendments and modifications to
agreements, indentures or arrangements, the failure of which to obtain or the
non-expiry of which would, or could reasonably be expected to have, a Material
Adverse Effect on Apollo or Apollo Subco or materially impede the completion of
the Arrangement, shall have been obtained or received on terms that are
reasonably satisfactory to Linear;

 
(f)
all directors and officers of Apollo shall have entered into an Apollo Support
Agreement (in form and substance satisfactory to Linear) with Linear and none of
such persons shall have breached, in any material respect, any of the
representations, warranties and covenants thereof;

 
(g)
the Lender Consent Letter, the Lender Support Agreements and the Lender Lock-Up
Agreements shall be in full force and effect and, other than as otherwise may be
agreed to by Linear, unamended as of the Effective Date;

 
- 58 -

--------------------------------------------------------------------------------


 
(h)
the directors of each of Apollo and Apollo Subco shall have adopted all
necessary resolutions and all other necessary corporate action shall have been
taken by each of Apollo and Apollo Subco to permit the consummation of the
Arrangement;

 
(i)
the New Board shall be constituted as set out in Section 2.3;

 
(j)
the directors of Apollo shall not have withdrawn or modified in a manner adverse
to Linear their approval or recommendation to Apollo Shareholders of the
transaction contemplated hereby;

 
(k)
R. David Russell shall have tendered his resignation as President and Chief
Executive Officer of Apollo (or, alternatively, R. David Russell shall  have
been terminated as President and Chief Executive Officer of Apollo) and all
amounts owing to R. David Russell pursuant to his employment agreement, to a
maximum of US$1,700,000, shall have been paid (or arrangements satisfactory to
Linear shall have been made to pay such amounts following the Effective Date) to
him, and all steps, actions and proceedings necessary to appoint Wade Dawe as
President and Chief Executive Officer of Apollo shall have been taken; and

 
(l)
Apollo shall have provided to Linear evidence of the director and liability
insurance required pursuant to subsection 4.6(b).

 
The foregoing conditions are for the benefit of Linear and may be waived, in
whole or in part, by Linear in writing at any time. If any of such conditions
shall not be complied with or waived by Linear on or before the Completion
Deadline or, if earlier, the date required for the performance thereof, then,
subject to section 5.4 hereof, Linear may terminate this Agreement in accordance
with Section 7.3 in circumstances where the failure to satisfy any such
condition is not the result, directly or indirectly, of a breach of this
Agreement by Linear.
 
Section 5.3
Apollo and Apollo Subco Conditions

 
The obligation of Apollo and Apollo Subco to complete the transactions
contemplated herein is subject to the fulfillment of the following additional
conditions at or before the Effective Date or such other time as is specified
below:
 
(a)
the representations and warranties made by Linear in this Agreement shall be
true and correct in all material respects as of the Effective Date as if made on
and as of such date (except (i) to the extent such representations and
warranties speak as of an earlier date; (ii) except as affected by transactions
contemplated or permitted by this Agreement; or (iii) as affected by the
occurrence of one or more Linear Exclusions (as hereinafter defined)), and
Linear shall have provided to Apollo a certificate of two senior officers
certifying such accuracy on the Effective Date;

 
(b)
Linear shall have complied in all material respects with its covenants and other
obligations herein and Linear shall have provided to Apollo a certificate of two
senior officers certifying compliance with such covenants on the Effective Date;

 
- 59 -

--------------------------------------------------------------------------------


 
(c)
no Material Adverse Change shall have occurred in respect of Linear and the
Linear Subsidiaries, taken as a whole, from and after the date hereof and prior
to the Effective Date, and no Material Adverse Change in respect of Linear and
the Linear Subsidiaries, taken as a whole, shall have occurred prior to the date
hereof or shall occur from and after the date hereof and prior to the Effective
Date from that reflected in the audited consolidated financial statements of
Linear as at and for the fiscal year ending March 31, 2009 or in the unaudited
financial statements of Linear as at and for the nine months ending December 31,
2009 (other than a Material Adverse Change resulting from: (i) conditions
affecting the gold industry generally in jurisdictions in which they carry on
business, including changes in prices or taxes; (ii) general or economic,
financial, currency, exchange, securities or commodities market conditions;
(iii) any matter permitted by this Agreement, or consented to by Apollo
including, without limitation, the public announcement of the Arrangement; or
(iv) Linear’s obligations under an agreement between Linear and Yantai Jinyan
Mining Machinery Co. Ltd. (collectively, the “Linear Exclusions”);

 
(d)
no act, action, suit, proceeding, objection or opposition shall have been
threatened or taken before or by any Governmental Authority by any elected or
appointed public official or private person in Canada or elsewhere, whether or
not having the force of law and no Law shall have been proposed, enacted,
promulgated, amended or applied, in either case has had or, if the Arrangement
was consummated, would result in a Material Adverse Change in respect of Linear
or would have a material adverse effect on the ability of the parties to
complete the Arrangement;

 
(e)
(i) all consents, waivers, permits, exemptions, orders and approvals of, and any
registrations and filings with, any Governmental Authority (including, without
limitation, under the Competition Act (Canada) and those of the TSX, the AMEX or
other Securities Authorities), and all applicable statutory or regulatory
waiting periods shall have expired or been terminated and the expiry of any
waiting periods, in connection with, or required to permit, the completion of
the Arrangement, and (ii) all third person and other consents, waivers, permits,
exemptions, orders, approvals, agreements and amendments and modifications to
agreements, indentures or arrangements, the failure of which to obtain or the
non-expiry of which would, or could reasonably be expected to have, a Material
Adverse Effect on Linear or materially impede the completion of the Arrangement,
shall have been obtained or received on terms that are reasonably satisfactory
to Apollo and Apollo Subco;

 
(f)
if Dissent Rights are granted to Linear Shareholders by the Court in connection
with the Arrangement, holders of not more than 5% of the issued and outstanding
Linear Shares shall have exercised rights of dissent in relation to the
Arrangement;

 
(g)
the Lender Consent Letter, the Lender Support Agreements and the Lender Lock-Up
Agreements shall be in full force and effect and, other than as otherwise may be
agreed to by Apollo, unamended as of the Effective Date;

 
- 60 -

--------------------------------------------------------------------------------


 
(h)
all directors and officers of Linear shall have entered into a Linear Support
Agreement (in form and substance satisfactory to Apollo) with Apollo and none of
such persons shall have breached, in any material respect, any of the
representations, warranties and covenants thereof;

 
(i)
the directors of Linear shall have adopted all necessary resolutions and all
other necessary corporate action shall have been taken by Linear and the Linear
Subsidiaries to permit the consummation of the Arrangement; and

 
(j)
the directors of Linear shall not have withdrawn or modified in a manner adverse
to Apollo their approval or recommendation to Linear Shareholders of the
transaction contemplated hereby.

 
The foregoing conditions are for the benefit of Apollo and Apollo Subco and may
be waived, in whole or in part, by Apollo and Apollo Subco in writing at any
time. If any of such conditions shall not be complied with or waived by Apollo
and Apollo Subco on or before the Completion Deadline or, if earlier, the date
required for the performance thereof, then, subject to Section 5.4 hereof,
Apollo and Apollo Subco may terminate this Agreement in accordance with Section
7.3 in circumstances where the failure to satisfy any such condition is not the
result, directly or indirectly, of a breach of this Agreement by Apollo or
Apollo Subco.
 
Section 5.4
Notice and Cure Provisions

 
Each party hereto shall give prompt notice to the others of them of the
occurrence, or failure to occur, at any time from the date hereof until the
Effective Date, of any event or state of facts which occurrence or failure
would, would be likely to or could:
 
(a)
cause any of the representations or warranties of such party hereto contained
herein to be untrue or inaccurate in any respect on the date hereof or on the
Effective Date;

 
(b)
result in the failure to comply with or satisfy any covenant or agreement to be
complied with or satisfied by such party hereto prior to the Effective Date; or

 
(c)
result in the failure to satisfy any of the conditions precedent in favour of
the other parties hereto contained in Sections 5.1, 5.2 or 5.3 hereof, as the
case may be.

 
Subject as herein provided, a party hereto may (a) elect not to complete the
transactions contemplated hereby by virtue of the conditions contained in
Sections 5.1, 5.2 or 5.3 hereof not being satisfied or waived or (b) exercise
any termination right arising therefrom; provided, however, that (i) promptly
and in any event prior to the filing of the Articles of Arrangement with the
Registrar, the party hereto intending to rely thereon has delivered a written
notice to the other parties hereto specifying in reasonable detail the breaches
of covenants or untruthfulness or inaccuracy of representations and warranties
or other matters which the party hereto delivering such notice is asserting as
the basis for the exercise of the termination right, as the case may be, and
(ii) if any such notice is delivered, and a party hereto is proceeding
diligently, at its own expense, to cure such matter, if such matter is
susceptible to being cured, the party hereto which has delivered such notice may
not terminate this Agreement until the earlier of the Completion Deadline and
the expiration of a period of 15 days from date of delivery of such notice.  If
such notice has been delivered prior to the date of the Linear Meeting or the
Apollo Meeting, the Linear Meeting or Apollo Meeting, as applicable, shall be
adjourned or postponed until the expiry of such period.
 
- 61 -

--------------------------------------------------------------------------------


 
Section 5.5
Merger of Conditions

 
The conditions set out in sections 5.1, 5.2 or 5.3 hereof shall be conclusively
deemed to have been satisfied, fulfilled or waived upon the issue of the
Certificate. Linear and Apollo each acknowledge and agree that it shall have no
right to file the Articles of Arrangement with the Registrar unless such
conditions have been satisfied, fulfilled or waived.
 
ARTICLE 6
NON-SOLICITATION AND BREAK FEE
 
Section 6.1
Mutual Covenants Regarding Non-Solicitation

 
(a)
Each of Apollo and Linear shall continue to comply with the terms and conditions
set out in the Letter of Intent with respect to non-solicitation and shall
continue to refrain from entering into discussions and negotiations (including,
without limitation, through any advisors or other parties on its behalf) with
any parties conducted before the date of the Letter of Intent with respect to
any Acquisition Proposal and shall continue to use all reasonable commercial
efforts to ensure that their respective requests for the return or destruction
of all information provided to any third parties who have entered into a
confidentiality agreement with such party relating to an Acquisition Proposal
are honoured.

 
(b)
Neither Apollo nor Linear shall, directly or indirectly, do or authorize or
permit any of its officers, directors or employees or any financial advisor,
expert or other representative retained by it to do, any of the following:

 
 
(i)
solicit, facilitate, initiate or encourage any Acquisition Proposal;

 
 
(ii)
enter into or participate in any discussions or negotiations regarding an
Acquisition Proposal, or furnish to any other person any information with
respect to its businesses, properties, operations, prospects or conditions
(financial or otherwise) in connection with an Acquisition Proposal or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage
any effort or attempt of any other person to do or seek to do any of the
foregoing;

 
 
(iii)
waive, or otherwise forbear in the enforcement of, or enter into or participate
in any discussions, negotiations or agreements to waive or otherwise forbear in
respect of, any rights or other benefits under confidential information
agreements, including, without limitation, any “standstill provisions”
thereunder; or

 
- 62 -

--------------------------------------------------------------------------------


 
 
(iv)
accept, recommend, approve or enter into an agreement to implement an
Acquisition Proposal;

 
provided, however, that notwithstanding any other provision hereof, each of
Apollo and Linear and its officers, directors and advisers may:
 
 
(v)
enter into or participate in any discussions or negotiations with a third party
who (without any solicitation, initiation or encouragement, directly or
indirectly, after the date of this Agreement, by such party or any of its
officers, directors or employees or any financial advisor, expert or other
representative retained by it) seeks to initiate such discussions or
negotiations and, subject to execution of a confidentiality and standstill
(provided that such confidentiality agreement shall provide for disclosure
thereof (along with all information provided thereunder) to the other parties
hereto as set out below) may furnish to such third party information concerning
such party and its business, properties and assets, in each case if, and only to
the extent that:

 
 
(A)
the third party has first made a written bona fide Acquisition Proposal which
the board of directors of the party to which such Acquisition Proposal is made
(the “Receiving Party”) determines in good faith: (1) that funds or other
consideration necessary for the Acquisition Proposal are available; (2) (after
consultation with its financial advisor) would, if consummated in accordance
with its terms, result in a transaction financially superior for securityholders
of the Receiving Party than the transaction contemplated by this Agreement; (3)
after receiving the advice of outside counsel as reflected in minutes of the
board of directors of the Receiving Party, that the taking of such action is
necessary for the board of directors in discharge of its fiduciary duties under
applicable Laws; (4) that is reasonably capable of being completed without undue
delay, taking into account all legal, financial, regulatory and other aspects of
such proposal and the party making such proposal; (5) which is not subject to a
due diligence and/or access condition which would allow access to the books,
records, personnel or properties of the Receiving Party or its  respective
officers and employees beyond 5:00 p.m. (Toronto time) on the fifth Business Day
after which access is afforded to the third party making the Acquisition
Proposal (provided, however, that the foregoing shall not restrict the ability
of such person to continue to review information provided to it by such party
during such five Business Day period); (6) that the board of directors of the
Receiving Party has determined to recommend to the shareholders of such party,
and (7) that was not solicited in contravention of the Letter of Intent or this
Agreement (a “Superior Proposal”); and

 
 
- 63 -

--------------------------------------------------------------------------------

 
 
 
(B)
prior to furnishing such information to or entering into or participating in any
such discussions or negotiations with such third party, the Receiving Party
provides prompt notice to the other party to the effect that it is furnishing
information to or entering into or participating in discussions or negotiations
with such person or entity together with a copy of the confidentiality agreement
referenced above and if not previously provided to the other party, copies of
all information provided to such third party concurrently with the provision of
such information to such third party, and provided further that the Receiving
Party shall notify the other parties orally and in writing of any inquiries,
offers or proposals with respect to a Superior Proposal from such third party
(which written notice shall include, without limitation, a copy of any such
proposal (and any amendments or supplements thereto), the identity of the person
making it, if not previously provided to the other parties, copies of all
information provided to such party and all other information reasonably
requested by the other parties), within 24 hours of the receipt thereof, shall
keep the other party informed of the status and details of any such inquiry,
offer or proposal and answer the other party's questions with respect thereto;
or

 
 
(vi)
comply with Canadian Securities Administrators' Multilateral Instrument 62-104
and OSC Rule 62-504 (as applicable) relating to the provision of directors'
circulars and make appropriate disclosure with respect thereto to its
securityholders; and

 
 
(vii)
accept, recommend, approve or enter into an agreement to implement a Superior
Proposal from a third party, but only if: (1) prior to such acceptance,
recommendation, approval or implementation, the board of directors shall have
concluded in good faith, after considering all proposals to adjust the terms and
conditions of this Agreement in accordance with subsection 6.1(c) and after
receiving the advice of outside counsel as reflected in minutes of the board of
directors of such party, that the taking of such action is necessary for the
board of directors in discharge of its fiduciary duties under applicable Laws;
(2) such party has complied with its obligations set forth in paragraph
Section 6.1(c); and (3) such party terminates this Agreement in accordance with
Section 7.3.

 
 
- 64 -

--------------------------------------------------------------------------------

 

(c)
the Receiving Party shall give the other party (the “Responding Party”), orally
and in writing, at least 72 hours advance notice of any decision by its board of
directors to accept, recommend, approve or enter into an agreement to implement
such Superior Proposal, which notice shall confirm that the board of directors
of the Receiving Party has determined that such Acquisition Proposal constitutes
a Superior Proposal, shall identify the third party making the Superior Proposal
and shall provide a true and complete copy thereof and any amendments thereto.
During such 72 hour period, the Receiving Party agrees not to accept, recommend,
approve or enter into any agreement to implement such Superior Proposal and not
to release the party making the Superior Proposal from any confidentiality or
standstill provisions and shall not withdraw, redefine, modify or change its
recommendation in respect of the Arrangement. In addition, during such 72 hour
period the Receiving Party shall, and shall cause its financial and legal
advisors to, negotiate in good faith with the Responding Party and their
financial and legal advisors to make such adjustments in the terms and
conditions of this Agreement and the Arrangement as would cause such Acquisition
Proposal to no longer constitute a Superior Proposal hereunder. In the event the
Responding Party offers in writing to amend this Agreement and the Arrangement
prior to the expiry of such 72 hour period, the board of directors of the
Receiving Party shall review such offer and determine in good faith if the
Acquisition Proposal would no longer constitute a Superior Proposal, in which
event (i) the parties hereto will enter into an amendment to this Agreement to
reflect such offer, and (ii) the board of directors of the Receiving Party shall
not accept, recommend, approve or enter into any agreement to implement such
Superior Proposal and shall not release the party making the Superior Proposal
from any confidentiality or standstill provisions and shall not withdraw,
redefine, modify or change its recommendation in respect of the Arrangement;

 
(d)
each party agrees that all information that may be provided to it by the other
party with respect to any Superior Proposal pursuant to this Section 6.1 shall
be treated as if it were “Confidential Information” as that term is defined in
the Confidentiality Agreement;

 
(e)
each party hereby represents and warrants to the other party that, as of the
date hereof, it is not in active discussions or negotiations with any person
(other than the other party to this Agreement) with respect to any actual or
potential Acquisition Proposal.  Except to the extent otherwise permitted
pursuant to subsection 6.1(b), each party shall deny access to non-public
information under any confidentiality agreement, and shall not consent in favour
of, or release from or fail to enforce against, any person under any
confidentiality agreement or standstill agreement or similar obligation in
favour of such party; and

 
(f)
each party shall ensure that its officers, directors and employees and any
investment bankers or other advisers or representatives retained by it are aware
of the provisions of this Section 6.1. Each party shall be responsible for any
breach of this Section 6.1 by its officers, directors, employees, investment
bankers, advisers or representatives.

 
- 65 -

--------------------------------------------------------------------------------


 
Section 6.2
Break Fee Event

 
 
(a)
In the event that:

 
 
(i)
this Agreement is terminated pursuant to subsection 7.3(a)(ii) as a result of
the Apollo Shareholders failing to approve the Arrangement at the Apollo Meeting
as contemplated in Section 5.1(c);

 
 
(ii)
this Agreement is terminated by Linear pursuant to subsection 7.3(a)(v) and such
Acquisition Proposal or Superior Proposal (as applicable) is consummated; or

 
 
(iii)
this Agreement is terminated by Apollo pursuant to subsection 7.3(a)(vi),

 
then Apollo shall pay to Linear an amount equal to $4,000,000 (the “Apollo Break
Fee”) in immediately available funds (A) in the circumstances set forth in
subsection 6.2(a)(i), within five (5) Business Days following the date of the
Apollo Meeting; (B) in the circumstances set forth in subsection 6.2(a)(ii),
within five (5) Business Days following the completion of such Acquisition
Proposal or Superior Proposal (as applicable); and (C) in the circumstances set
forth in subsection 6.2(a)(iii), concurrently with the delivery of Apollo’s
notice of termination of this Agreement contemplated by subsection 7.3(b).
 
 
(b)
In the event that:

 
 
(i)
this Agreement is terminated pursuant to subsection 7.3(a)(ii) as a result of
the Linear Shareholders failing to approve the Continuance or the Arrangement at
the Linear Meeting as contemplated in Section 5.1(b);

 
 
(ii)
this Agreement is terminated by Apollo pursuant to subsection 7.3(a)(iii) and
such Acquisition Proposal or Superior Proposal (as applicable) is consummated;
or

 
 
(iii)
this Agreement is terminated by Linear pursuant to subsection 7.3(a)(iv),

 
then Linear shall pay to Apollo an amount equal to $4,000,000 (the “Linear Break
Fee”) in immediately available funds (A) in the circumstances set forth in
subsection 6.2(b)(i), within five (5) Business Days following the date of the
Apollo Meeting; (B) in the circumstances set forth in subsection 6.2(b)(ii),
within five (5) Business Days following the completion of such Acquisition
Proposal or Superior Proposal (as applicable); and (C) in the circumstances set
forth in subsection 6.2(b)(iii), concurrently with the delivery of Linear’s
notice of termination of this Agreement contemplated by subsection 7.3(b).

 
- 66 -

--------------------------------------------------------------------------------

 
 
 
(c)
Each of Linear and Apollo hereby acknowledges that the amount of the Linear
Break Fee and Apollo Break Fee set out in this Section 6.2 shall be a payment of
liquidated damages which are a genuine pre-estimate of the damages which Linear
or Apollo, as applicable, will suffer or incur as a result of the event giving
rise to such damages and the resultant non-completion of the Arrangement and are
not penalties. Each of Linear and Apollo hereby irrevocably waives any right it
may have to raise as a defence that any such liquidated damages are excessive or
punitive. Upon receipt of payment of the amount set out in this subsection, the
receiving party shall have no further claim against the payor party in respect
of the failure to complete the Arrangement and the payor party shall have no
further liabilities arising hereunder other than for a breach of any section of
this Agreement.

 
ARTICLE 7
AMENDMENT AND TERMINATION
 
Section 7.1
Amendment

 
This Agreement may, at any time and from time to time before or after the
holding of the Linear Meeting or the Apollo Meeting be amended by mutual written
agreement of the parties hereto without, subject to applicable Law, further
notice to or authorization on the part of the Linear Shareholders or the Apollo
Shareholders and any such amendment may, without limitation:
 
 
(a)
change the time for the performance of any of the obligations or acts of any of
the parties hereto;

 
 
(b)
waive any inaccuracies in or modify any representation or warranty contained
herein or in any document delivered pursuant hereto;

 
 
(c)
waive compliance with or modify any of the covenants herein contained and waive
or modify the performance of any of the obligations of any of the parties
hereto; and

 
 
(d)
waive compliance with or modify any condition herein contained,

 
provided, however, that notwithstanding the foregoing, the terms of subsection
3.01(d) of the Plan of Arrangement shall not be amended without the approval of
the Linear Shareholders given in the same manner as required for the approval of
the Arrangement or as may be ordered by the Court. This Agreement and the Plan
of Arrangement may be amended in accordance with the Final Order, but in the
event that the terms of the Final Order require any such amendment, the rights
of the parties hereto under Sections 5.1, 5.2, 5.3, 6.2 and Article Seven hereof
shall remain unaffected.
 
- 67 -

--------------------------------------------------------------------------------


 
Section 7.2
Mutual Understanding Regarding Amendments


 
(a)
In addition to the transactions contemplated hereby or at the request of a party
hereto, the parties hereto will continue from and after the date hereof and
through and including the Effective Date to use their respective commercially
reasonable best efforts to maximize present and future planning opportunities
for Linear, the Linear Shareholders, the Linear Subsidiaries, Apollo, the Apollo
Shareholders and the Apollo Subsidiaries as and to the extent that the same
shall not prejudice any party hereto or the shareholders thereof. The parties
hereto will ensure that such planning activities do not impede the progress of
the Arrangement in any material way.

 
 
(b)
The parties hereto mutually agree that if a party hereto proposes any other
amendment or amendments to this Agreement or to the Plan of Arrangement, Linear
on the one hand, and Apollo and Apollo Subco on the other hand, will act
reasonably in considering such amendment and if the other of them and the
shareholders thereof are not prejudiced by reason of any such amendment they
will co-operate in a reasonable fashion with the party hereto proposing the
amendment so that such amendment can be effected subject to applicable Laws and
the rights of the Linear Shareholders and the Apollo Shareholders.

 
Section 7.3
Termination

 
 
(a)
This Agreement may be terminated at any time prior to the Effective Date:

 
 
(i)
by the mutual written consent of the parties hereto;

 
 
(ii)
(A) by Apollo if any of the conditions set forth in Sections 5.1 and 5.3 are not
satisfied, and such condition is incapable of being satisfied, by the Completion
Deadline; or (B) by Linear if any of the conditions set forth in Sections 5.1 or
5.2 are not satisfied, and such condition is incapable of being satisfied, by
the Completion Deadline;

 
 
(iii)
by Apollo and Apollo Subco if there is an Acquisition Proposal in respect of
Linear and (A) the directors of Linear shall have withdrawn or modified in a
manner adverse to Apollo and Apollo Subco their approval or recommendation of
the Arrangement or shall have failed, after being requested by Apollo in
writing, to reaffirm their approval or recommendation of the Arrangement and the
transactions contemplated herein as promptly as possible (but in any event
within two (2) Business Days) after receipt of such written request from Apollo;
or (B) such Acquisition Proposal constitutes a Superior Proposal and Linear
shall have accepted, recommended, approved or entered into an agreement to
implement such Superior Proposal in accordance with Section 6.1;

 
 
(iv)
by Linear in the event that, prior to the Linear Meeting, Linear’s board of
directors authorizes Linear, subject to complying with the terms of this
Agreement, to enter into a legally binding agreement, undertaking or arrangement
with respect to a Superior Proposal received at any time following the date of
this Agreement and prior to the Linear Meeting; provided that prior to such
termination, Linear pays the Linear Break Fee payable pursuant to subsection
6.2(b);

 
 
- 68 -

--------------------------------------------------------------------------------

 
 
 
(v)
by Linear if there is an Acquisition Proposal in respect of Apollo and (A) the
directors of Apollo shall have withdrawn or modified in a manner adverse to
Linear their approval or recommendation of the Arrangement or shall have failed,
after being requested by Linear in writing, to reaffirm their approval or
recommendation of the Arrangement and the transactions contemplated herein as
promptly as possible (but in any event within two (2) Business Days) after
receipt of such written request from Linear; or (B) such Acquisition Proposal
constitutes a Superior Proposal and Apollo shall have accepted, recommended,
approved or entered into an agreement to implement such Superior Proposal in
accordance with Section 6.1;

 
 
(vi)
by Apollo in the event that, prior to the Apollo Meeting, Apollo’s board of
directors authorizes Apollo, subject to complying with the terms of this
Agreement, to enter into a legally binding agreement, undertaking or arrangement
with respect to a Superior Proposal received at any time following the date of
this Agreement and prior to the Apollo Meeting; provided that Apollo pays the
Apollo Break Fee payable pursuant to subsection 6.2(a);

 
 
(vii)
if any of the parties is in breach or default of any of its obligations or
covenants set forth in Section 6.1; or

 
 
(viii)
by either Apollo or Linear if the Arrangement shall not have been completed by
the Completion Deadline.

 
 
(b)
Any termination by a party hereto shall be made by such party delivering written
notice thereof to the other party or parties hereto prior to the Effective Date
and specifying therein in reasonable detail the matter or matters giving rise to
such termination right.

 
 
(c)
In the event of any termination in accordance with this Section 7.3, subject to
the obligations of Apollo and Linear contained in Article 6 hereof, including
the payment of the Apollo Break Fee or the Linear Break Fee required by Section
6.2 hereof, as applicable, each party hereto shall be deemed to have released,
remised and forever discharged the other parties hereto in respect of any and
all claims arising in respect of this Agreement, except as otherwise provided
herein.

 
 
- 69 -

--------------------------------------------------------------------------------

 
 
ARTICLE 8
GENERAL
 
Section 8.1
Notice

 
Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement by a party hereto shall be in writing
and shall be delivered by hand to the party hereto to which the notice is to be
given at the following address or sent by facsimile to the following numbers or
to such other address or facsimile number as shall be specified by a party
hereto by like notice. Any notice, consent, waiver, direction or other
communication aforesaid shall, if delivered, be deemed to have been given and
received on the date on which it was delivered to the address provided herein
(if a Business Day or, if not, then the next succeeding Business Day) and if
sent by facsimile be deemed to have been given and received at the time of
receipt (if a Business Day or, if not, then the next succeeding Business Day)
unless actually received after 4:00 p.m. (Toronto time) at the point of delivery
in which case it shall be deemed to have been given and received on the next
Business Day.
 
The address for service of each of the parties hereto shall be as follows:
 
(a)
if to Linear:



Linear Gold Corp.
Suite 502, 2000 Barrington Street
Halifax, Nova Scotia
B3J 3K1


Attention: Wade K. Dawe
Facsimile: (902) 491-4281


with a copy (which shall not constitute notice) to:


Wildeboer Dellelce LLP
Suite 800, 365 Bay Street
Toronto, Ontario
M5H 2V1


Attention: Troy Pocaluyko
Facsimile: (416) 361-1790


 
- 70 -

--------------------------------------------------------------------------------

 

(b)
if to Apollo or Apollo Subco:



Apollo Gold Corporation
5655 S. Yosemite Street, Suite 200
Greenwood Village, Colorado
801111


Attention: David Russell
Facsimile: (720) 482-0957


with a copy (which shall not constitute notice) to:


Fogler, Rubinoff, LLP
95 Wellington Street West, Suite 1200
Toronto-Dominion Centre
Toronto, Ontario
M5J 2Z9


Attention: Michael Hobart
Facsimile: (416) 941-8852


Section 8.2
Remedies

 
The parties hereto acknowledge and agree that an award of money damages may be
inadequate for any breach of this Agreement by any party hereto or its
representatives and advisors and that such breach may cause the non-breaching
party hereto irreparable harm. Accordingly, the parties hereto agree that, in
the event of any such breach or threatened breach of this Agreement by one of
the parties hereto, Linear (if either Apollo or Apollo Subco is the breaching
party) or Apollo and Apollo Subco (if Linear is the breaching party) will be
entitled, without the requirement of posting a bond or other security, to seek
equitable relief, including injunctive relief and specific performance. Subject
to any other provision hereof including, without limitation, Section 6.3 hereof,
such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available hereunder or
at law or in equity to each of the parties hereto.
 
Section 8.3
Indemnification

 
Each of Apollo and Linear hereby agree to indemnify and hold harmless the other
(and its respective directors, officers and advisers) (collectively, the
“Indemnified Persons”) from and against all claims, damages, liabilities,
actions or demands to which the Indemnified Persons may be subject insofar as
such claims, damages, liabilities, actions or demands arise out of or are based
upon the information supplied by Apollo or Linear, as applicable, and contained
in the Linear Proxy Circular or the Apollo Proxy Circular, as applicable, having
contained a misrepresentation.

 
- 71 -

--------------------------------------------------------------------------------

 
 
Section 8.4
Privacy Matters

 
The parties acknowledge that they are responsible for compliance at all times
with applicable privacy laws which govern the collection, use and disclosure of
personal information acquired by or disclosed to the parties pursuant to or in
connection with this Agreement (the “Disclosed Personal Information”). None of
the parties shall use the Disclosed Personal Information for any purposes other
than those relating to the performance of this Agreement and the completion of
the Arrangement.
 
Section 8.5
Expenses

 
The parties hereto agree that all out-of-pocket expenses incurred in connection
with this Agreement and the transactions contemplated hereby, the Linear
Meeting, the Apollo Meeting and the preparation and mailing of the Linear Proxy
Circular and the Apollo Proxy Circular, including legal and accounting fees,
printing costs, financial advisor fees and all disbursements by advisors, shall
be paid by the party hereto incurring such expense and that nothing in this
Agreement shall be construed so as to prevent the payment of such expenses. The
provisions of this section 8.5 shall survive the termination of this Agreement.
 
Section8.6
Time of the Essence

 
Time shall be of the essence in this Agreement.
 
Section 8.7
Entire Agreement

 
This Agreement, together with the agreements and other documents herein or
therein referred to, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, between
the parties hereto with respect to the subject matter hereof. There are no
representations, warranties, covenants or conditions with respect to the subject
matter hereof except as contained herein.
 
Section 8.8
Further Assurances

 
Each party hereto shall, from time to time, and at all times hereafter, at the
request of the other of them, but without further consideration, do, or cause to
be done, all such other acts and execute and deliver, or cause to be executed
and delivered, all such further agreements, transfers, assurances, instruments
or documents as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof including, without limitation, the Plan of
Arrangement.
 
Section 8.9
Governing Law

 
This Agreement shall be governed by, and be construed in accordance with, the
Laws of the Province of Ontario and the Laws of Canada applicable therein but
the reference to such Laws shall not, by conflict of laws rules or otherwise,
require the application of the Law of any jurisdiction other than the Province
of Ontario.

 
- 72 -

--------------------------------------------------------------------------------

 
 
Section 8.10
Execution in Counterparts

 
This Agreement may be executed in one or more counterparts, each of which shall
conclusively be deemed to be an original and all such counterparts collectively
shall be conclusively deemed to be one and the same. Delivery of an executed
counterpart of the signature page to this Agreement by a facsimile or electronic
(PDF) copy shall be effective as delivery of a manually executed counterpart of
this Agreement, and any party delivering an executed counterpart of the
signature page to this Agreement by facsimile or electronically to any other
party shall thereafter also promptly deliver a manually executed original
counterpart of this Agreement to such other party, but the failure to deliver
such manually executed original counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.
 
Section 8.11
Waiver

 
No waiver or release by any party hereto shall be effective unless in writing
and executed by the party granting such waiver or release and any waiver or
release shall affect only the matter, and the occurrence thereof, specifically
identified and shall not extend to any other matter or occurrence. Waivers may
only be granted upon compliance with the provisions governing amendments set
forth in Section 7.1 hereof.
 
Section 8.12
No Personal Liability

 
 
(a)
No director or officer of Linear shall have any personal liability whatsoever
(other than in the case of fraud, negligence or willful misconduct) to Apollo or
Apollo Subco under this Agreement or any other document delivered in connection
with this Agreement or the Arrangement by or on behalf of Linear.

 
 
(b)
No director or officer of Apollo or Apollo Subco shall have any personal
liability whatsoever (other than in the case of fraud, negligence or willful
misconduct) to Linear under this Agreement or any other document delivered in
connection with this Agreement or the Arrangement by or on behalf of Apollo or
Apollo Subco.

 
Section 8.13
Enurement and Assignment

 
This Agreement shall enure to the benefit of the parties hereto and their
respective successors and permitted assigns and shall be binding upon the
parties hereto and their respective successors. This Agreement may not be
assigned by any party hereto without the prior written consent of each of the
other parties hereto.

 
- 73 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.
 

 
APOLLO GOLD CORPORATION
     
Per:
/s/ R. David Russell    
Name: R. David Russell
 
Title: President and Chief Executive Officer
     
1526735 ALBERTA ULC
     
Per:
/s/ R. David Russell    
Name: R. David Russell
 
Title: President
     
LINEAR GOLD CORP.
     
Per:
/s/ Wade Dawe    
Name: Wade Dawe
 
Title:  President and Chief Executive Officer

 
 
- 74 -

--------------------------------------------------------------------------------

 


SCHEDULE “A”
PLAN OF ARRANGEMENT UNDER SECTION 193 OF THE
BUSINESS CORPORATIONS ACT (ALBERTA)


ARTICLE 1
DEFINITIONS AND INTERPRETATION


Section 1.01   Definitions
 
In this Plan of Arrangement, unless the context otherwise requires, the
following words and terms with the initial letter or letters thereof capitalized
shall have the meanings ascribed to them below:


“ABCA” means the Business Corporations Act (Alberta), including the regulations
promulgated thereunder, as now enacted or as the same may from time to time be
amended, re-enacted or replaced;
 
“Amalgamating Corporations” means, collectively, Apollo Subco and Linear and
“Amalgamating Corporation” means either one of them;
 
“Amalgamation” has the meaning ascribed thereto in section 3.01(b) hereof;
 
“Apollo” means Apollo Gold Corporation, a corporation existing under the YBCA;
 
“Apollo Replacement Option” has the meaning ascribed thereto in section 3.01(f)
hereof;
 
“Apollo Replacement Warrant” has the meaning ascribed thereto in section 3.01(g)
hereof;
 
“Apollo Shares” means the common shares in the capital of Apollo;
 
“Apollo Stock Option Plan” means the stock option plan of Apollo adopted in
December 2003 and amended and restated as of May 7, 2009;
 
“Apollo Subco” means 1526735 Alberta ULC, a wholly-owned subsidiary of Apollo
existing under the ABCA;
 
“Arrangement” means the arrangement under the provisions of Section 193 of the
ABCA on the terms and subject to the conditions set forth in this Plan of
Arrangement, subject to any amendment or supplement hereto made in accordance
with the provisions hereof or at the direction of the Court in the Final Order;
 
“Arrangement Agreement” means the arrangement agreement dated as of March 31,
2010 among Apollo, Apollo Subco and Linear, as amended or supplemented prior to
the Effective Date, entered into in connection with the Arrangement;

 

--------------------------------------------------------------------------------

 
 
“Articles of Amalgamation” means articles of amalgamation in respect of the
Amalgamation by way of Arrangement required by the ABCA to be filed with the
Registrar after the Final Order is made in order for the Amalgamation to become
effective;
 
“Business Day” means any day, other than a Saturday, a Sunday or a statutory
holiday in Toronto, Ontario or Calgary, Alberta;
 
“CBCA” means the Canada Business Corporations Act;
 
“Certificate” means the certificate giving effect to the Amalgamation issued by
the Registrar on the Articles of Amalgamation pursuant to subsection 193(11) of
the ABCA;
 
“Common Shares” means the common shares which the Corporation is authorized to
issue and having the rights, privileges, restrictions and conditions set forth
in Section 4.04 hereof;
 
“Corporation” means the corporation continuing from the Amalgamation;
 
“Court” means the Court of Queen’s Bench of Alberta;
 
“Depositary” means CIBC Mellon Trust Company, being the depositary appointed by
Apollo for the purpose of, among other things, exchanging certificates
representing Linear Shares for Apollo Shares in connection with the Arrangement;
 
“Dissent Procedures” means the procedures set forth in Section 191 of the ABCA
required to be taken by a registered holder of Linear Shares to exercise the
right of dissent in respect of such Linear Shares in connection with the
Arrangement;
 
“Dissenting Shareholders” means the registered holders of Linear Shares who
dissent in respect of the Arrangement in strict compliance with the Dissent
Procedures;
 
“Effective Date” means the date set out in the Certificate as being the
effective date in respect of the Arrangement;
 
“Effective Time” means 5:00 p.m. (Toronto time) on the Effective Date;
 
“Final Order” means the order of the Court pursuant to subsection 193(9) of the
ABCA approving the Arrangement, as such order may be amended at any time prior
to the Effective Date or, if appealed, then unless such appeal is withdrawn or
denied, as affirmed;
 
“Former Linear Shareholders” means the holders of Linear Shares immediately
prior to the Effective Time;
 
“Interim Order” means the interim order of the Court, as such order may be
amended, pursuant to subsection 193(4) of the ABCA made in connection with the
Arrangement;
 
“Letter of Transmittal” means the letter of transmittal to be sent by Linear to
the Former Linear Shareholders to be used by the Former Linear Shareholders to
surrender the certificates representing their Linear Shares to receive
certificates for the Apollo Shares issued to them pursuant to the Arrangement;

 
- 2 -

--------------------------------------------------------------------------------

 
 
“Linear” means Linear Gold Corp., a corporation existing under the CBCA;
 
“Linear Meeting” means the special meeting, including any adjournments or
postponements thereof, of the holders of Linear Shares held, among other things,
to consider and, if deemed advisable, approve the Arrangement;
 
“Linear Options” means the outstanding options to purchase an aggregate of
2,770,000 Linear Shares issued pursuant to the Linear Stock Option Plan;
 
“Linear Shares” means the common shares in the capital of Linear;
 
“Linear Stock Option Plan” means the amended share option plan of Linear adopted
on September 29, 2006;
 
“Linear Warrants” means the outstanding warrants to purchase an aggregate of
8,177,764 Linear Shares;
 
“Plan of Arrangement” means this plan of arrangement, as amended, modified or
supplemented from time to time in accordance herewith and with any order of the
Court;
 
“Proxy Circular” means the management information circular, including all
schedules and exhibits thereto, prepared by Linear with the assistance of Apollo
in respect of the Linear Meeting;
 
“Registrar” means the Registrar of Corporations or Deputy Registrar of
Corporations appointed pursuant to Section 263 of the ABCA; and
 
 “YBCA” means the Business Corporations Act (Yukon).
 
In addition, words and phrases used herein and defined in the ABCA shall have
the same meaning herein as in the ABCA unless the context otherwise requires.


Section 1.02     Interpretation Not Affected by Headings
 
The division of this Plan of Arrangement into articles, sections, paragraphs and
subparagraphs and the insertion of headings herein are for convenience of
reference only and shall not affect the construction or interpretation of this
Plan of Arrangement. The terms “this Plan of Arrangement”, “hereof”, “herein”,
“hereto”, “hereunder” and similar expressions refer to this Plan of Arrangement
and not to any particular article, section or other portion hereof and include
any instrument supplementary or ancillary hereto.

 
- 3 -

--------------------------------------------------------------------------------

 
 
Section 1.03     Number, Gender and Persons
 
In this Plan of Arrangement, unless the context otherwise requires, words
importing the singular shall include the plural and vice versa, words importing
the use of either gender shall include both genders and neuter and the word
person and words importing persons shall include a natural person, firm, trust,
partnership, association, corporation, joint venture or government (including
any governmental agency, political subdivision or instrumentality thereof) and
any other entity of any kind or nature whatsoever.


Section 1.04     Date for any Action
 
If the date on which any action is required to be taken hereunder is not a
Business Day, such action shall be required to be taken on the next succeeding
day which is a Business Day.


Section 1.05     Statutory References
 
Any reference in this Plan of Arrangement to a statute includes all regulations
made thereunder, all amendments to such statute or regulation in force from time
to time and any statute or regulation that supplements or supersedes such
statute or regulation.


Section 1.06     Time
 
Time shall be of the essence in every matter or action contemplated hereunder.


Section 1.07     Currency
 
Unless otherwise stated, all references herein to amounts of money are expressed
in lawful money of Canada.


ARTICLE 2
ARRANGEMENT AGREEMENT


Section 2.01     Arrangement Agreement
 
This Plan of Arrangement is made pursuant to, and is subject to the provisions
of, the Arrangement Agreement.


Section 2.02     Effect of Arrangement
 
This Plan of Arrangement will become effective at, and be binding at and after
the Effective Time on the Former Linear Shareholders, the holders of Linear
Options and the holders of Linear Warrants.

 
- 4 -

--------------------------------------------------------------------------------

 


ARTICLE 3
ARRANGEMENT


Section 3.01     Arrangement
 
On the Effective Date, the following shall occur and shall be deemed to occur in
the following order without any further act or formality:


(a)           immediately prior to the Effective Time, each Linear Share in
respect of which Dissent Procedures have been exercised shall be deemed to be
transferred by the holder thereof, without any further act or formality on its
part, free and clear of all liens, claims and encumbrances, to Apollo, with
Apollo being obliged to pay therefor the amount determined and payable in
accordance with Article 5 hereof, and the name of such holder will be removed
from the register of holders of Linear Shares and Apollo will be recorded as the
registered holder of the Linear Shares so transferred and will be deemed to be
the legal and beneficial owner of such Linear Shares;


(b)          at the Effective Time, the Amalgamating Corporations shall be
amalgamated and continue as one unlimited liability corporation under the ABCA
on the terms prescribed in this Plan of Arrangement (the “Amalgamation”) and:


 
(i)
the property of each Amalgamating Corporation continues to be the property of
the Corporation;

 
 
(ii)
the Corporation continues to be liable for the obligations of each Amalgamating
Corporation;

 
 
(iii)
an existing cause of action, claim or liability to prosecution is unaffected;

 
 
(iv)
a civil, criminal or administrative action or proceeding pending by or against
an Amalgamating Corporation may be continued to be prosecuted by or against the
Corporation;

 
 
(v)
a conviction against, or ruling, order or judgment in favour of or against, an
Amalgamating Corporation may be enforced by or against the Corporation; and

 
 
(vi)
the Articles of Amalgamation are deemed to be the articles of incorporation of
the Corporation and the Certificate is deemed to be the certificate of
incorporation of the Corporation.

 
(c)           immediately upon the Amalgamation as set forth in subsection (b),
all Linear Shares held by Apollo Subco (if any) shall be cancelled without any
repayment of capital in respect thereof;

 
- 5 -

--------------------------------------------------------------------------------

 

(d)          immediately upon the Amalgamation as set forth in subsection (b),
all Linear Shares (other than Linear Shares acquired by Apollo in accordance
with subsection (a)) held by Former Linear Shareholders (other than Dissenting
Shareholders) shall be exchanged with Apollo for Apollo Shares on the basis of
5.4742 Apollo Shares for each Linear Share, subject to sections 3.03 and 5.01
hereof, and shall thereafter be cancelled without any repayment of capital in
respect thereof.  Each Former Linear Shareholder shall cease to be a holder of
Linear Shares and the name of such holder shall be removed from the securities
register of holders of Linear Shares and each Former Linear Shareholder shall be
added to the securities register of holders of Apollo Shares showing such holder
as the registered holder of the Apollo Shares so issued;


(e)           immediately upon the Amalgamation as set forth in subsection (b),
each Linear Share acquired by Apollo in accordance with subsection (a) shall be
cancelled;


(f)           immediately upon the Amalgamation as set forth in subsection (b),
each Linear Option outstanding immediately prior to the Effective Time shall be
exchanged for an option (an “Apollo Replacement Option”) to acquire, on the
terms and conditions set forth in the Apollo Stock Option Plan, provided that
the rights of the holders under the Apollo Replacement Options shall not (as
mutually agreed to by Apollo and Linear, each acting reasonably) materially
adversely differ from the rights of the holders of such Linear Options
outstanding immediately prior to the Effective Time (and provided further that
the current employees of Linear holding Linear Options whose employment is
terminated in connection with the Arrangement shall have their Linear Options
exchanged for Apollo Replacement Options which shall expire on the earlier of:
(i) the current expiry date of the corresponding Linear Options; and (ii) the
first anniversary of the date of completion of the Arrangement), the number of
Apollo Shares (rounded to the nearest whole number) equal to the product of: (A)
the number of Linear Shares subject to such Linear Option immediately prior to
the Effective Time and (B) 5.4742.  The exercise price per Apollo Share subject
to any such Apollo Replacement Option shall be an amount (rounded to the nearest
cent) equal to the quotient of: (A) the exercise price per Linear Share subject
to such Linear Option immediately prior to the Effective Time divided by (B)
5.4742.  The obligations of Linear under the Linear Options as so exchanged
shall be assumed by Apollo;


(g)          immediately upon the Amalgamation as set forth in subsection (b),
each Linear Warrant outstanding immediately prior to the Effective Time shall be
exchanged for a common share purchase warrant of Apollo (an “Apollo Replacement
Warrant”) exercisable to acquire, on the same terms and conditions as were
applicable to such Linear Warrant immediately prior to the Effective Time, the
number of Apollo Shares (rounded down to the nearest whole number) equal to the
product of: (A) the number of Linear Shares subject to such Linear Warrant
immediately prior to the Effective Time; and (B) 5.4742.  The exercise price per
Apollo Share subject to any such Apollo Replacement Warrants shall be an amount
(rounded up to the nearest cent) equal to the quotient of: (A) the exercise
price per Linear Share subject to the such Linear Warrant immediately prior to
the Effective Time divided by (B) 5.4742.  The obligations of Linear under the
Linear Warrants as so exchanged shall be assumed by Apollo and Apollo agrees to
use commercially reasonable best efforts to arrange for the Apollo Replacement
Warrants issued upon exchange of the Linear Listed Warrants to be listed on the
Toronto Stock Exchange and to maintain such listing until 5:00 p.m. (Halifax
time) on November 19, 2014;

 
- 6 -

--------------------------------------------------------------------------------

 


(h)          immediately upon the Amalgamation as set forth in subsection (b),
each Apollo Share held by Linear shall be cancelled without the payment of any
consideration;


(i)           immediately upon the Amalgamation as set forth in subsection (b),
each common share of Apollo Subco shall be exchanged for one Common Share; and


(j)           immediately upon the Amalgamation as set forth in subsection (b),
the Corporation shall be a wholly-owned subsidiary of Apollo and there shall not
be any issued or outstanding options, warrants or other rights or privileges to
acquire securities of the Corporation.


Section 3.02     Post-Effective Time Procedures


(a)           On or promptly after the Effective Date, Apollo shall issue from
treasury and deliver or arrange to be delivered to the Depositary certificates
representing the Apollo Shares required to be issued to Former Linear
Shareholders in accordance with the provisions of section 3.01 hereof, which
certificates shall be held by the Depositary as agent and nominee for such
Former Linear Shareholders for distribution to such Former Linear Shareholders
in accordance with the provisions of Article 6 hereof.


(b)           Subject to the provisions of Article 6 hereof, Former Linear
Shareholders shall be entitled to receive delivery of the certificates
representing the Apollo Shares to which they are entitled pursuant to subsection
3.01(d) hereof.  Certificates representing former Linear Shares, other than
those to which Article 5 applies, shall represent only the right to receive the
Apollo Shares to which the Former Linear Shareholder is entitled to receive
pursuant to the Arrangement.


(c)           Apollo shall, as soon as practicable following the later of the
Effective Date and date of deposit by a Former Linear Shareholder of a duly
completed Letter of Transmittal and the certificates representing such Linear
shares, either:


 
(i)
forward or cause to be forwarded by first class mail (postage prepaid) to such
Former Linear Shareholder at the address specified in the Letter of Transmittal;
or



 
(ii)
if requested by such Former Linear Shareholder in the Letter of Transmittal,
make available or cause to be made available at the Depository for pick-up by
such Former Linear Shareholder,



certificates representing the number of Apollo Shares issued to such Former
Linear Shareholder under the Arrangement.

 
- 7 -

--------------------------------------------------------------------------------

 


(d)
After the Effective Time, the certificates representing the former Linear Shares
to which Article 5 herein applies shall represent only the right to receive
payment which the Dissenting Shareholders are entitled to receive pursuant to
Article 5.



Section 3.03     No Fractional Apollo Shares
 
No fractional Apollo Shares shall be issued to Former Linear Shareholders. Any
fractional number of Apollo Shares shall be rounded up or down to the nearest
whole number.


ARTICLE 4
THE CORPORATION


Section 4.01     Name
 
The name of the Corporation shall be Linear Gold ULC or such number company name
as may be assigned to the Corporation.


Section 4.02     Registered Office
 
The registered office of the Corporation shall be located in the City of Calgary
in the Province of Alberta and the address of the registered office of the
Corporation shall be 1600, 333-7th Avenue S.W., Calgary Alberta, T2P 2Z1.


Section 4.03     Authorized Capital
 
The Corporation shall be authorized to issue an unlimited number of common
shares (being the Common Shares).


Section 4.04     Share Provisions
 
The rights, privileges, restrictions and conditions attaching to the Common
Shares shall be as follows:


(a)           Voting. The holders of Common Shares shall be entitled to receive
notice of, and to vote at every meeting of the shareholders of the Corporation
and shall have one (1) vote thereat for each such Common Share so held.


(b)           Dividends. The holders of Common Shares shall be entitled to
receive such dividend as the directors may from time to time, by resolution,
declare.


(c)           Liquidation. In the event of liquidation, dissolution or winding
up of the Corporation or upon any distribution of the assets of the Corporation
among shareholders being made (other than by way of dividend out of monies
properly applicable to the payment of dividends) the holders of Common Shares
shall be entitled to share pro rata.

 
- 8 -

--------------------------------------------------------------------------------

 
 
Section 4.05     Restrictions on Transfer
 
No transfer of shares of the Corporation shall occur or be registered unless and
until the directors have, by a resolution, approved the transfer and the
directors shall be under no obligation to give such approval or to give any
reason for withholding the same.
 
Section 4.06     Stated Capital
 
At the Effective Time, the Corporation shall add to the stated capital account
maintained by the Corporation for the Common Shares an amount equal to the
aggregate of the amount of the stated capital account maintained by Apollo Subco
in respect of the common shares of Apollo Subco immediately prior to the
Effective Time and the amount of the stated capital account maintained by Linear
in respect of the Linear Shares immediately prior to the Effective Time.


Section 4.07     Directors
 
(a)       The directors of the Corporation shall, until otherwise changed in
accordance with the ABCA, consist of a minimum number of one and a maximum
number of fifteen directors.


(b)       The number of directors on the board of directors shall initially be
set at one.  The initial director of the Corporation immediately following the
Amalgamation shall be the person whose name and residential address appears
below:


Name
 
Municipality of Residence
     
Wade K. Dawe
  
Halifax, Nova Scotia



The initial director shall hold office until the next annual meeting of the
shareholders of the Corporation or until his successors are elected or
appointed.


Section 4.08     Business and Powers
 
There shall be no restriction on the business which the Corporation is
authorized to carry on or on the powers which the Corporation may exercise.


Section 4.09     By-Laws
 
The by-laws of the Corporation, until repealed, amended or altered, shall be the
by-laws of Apollo Subco.

 
- 9 -

--------------------------------------------------------------------------------

 


ARTICLE 5
DISSENT PROCEDURES


Section 5.01     Dissent Procedures
 
Holders of Linear Shares may exercise Dissent Procedures with respect to Linear
Shares in connection with the Arrangement, provided that, notwithstanding the
Dissent Procedures, the written objection to the special resolution to approve
the Arrangement contemplated by Section 191 of the ABCA must be received by
Linear no later than 5:00 p.m. (Toronto time) on the Business Day immediately
prior to the date of the Linear Meeting or any date to which the Linear Meeting
may be postponed or adjourned and provided further that holders who exercise
such rights of dissent and who:


(a)       are ultimately entitled to be paid fair value for their Linear Shares,
which fair value shall be determined as of the close of business on the day
before the Final Order becomes effective, shall be paid an amount equal to such
fair value by Apollo; and


(b)       are ultimately not entitled, for any reason, to be paid fair value for
their Linear Shares shall be deemed to have participated in the Arrangement, as
of the Effective Time, on the same basis as a non-dissenting holder of Linear
Shares and shall be entitled to receive only the consideration contemplated in
subsection 3.01(d) hereof which such holder would have received pursuant to the
Arrangement if such holder had not exercised Dissent Procedures,


but further provided that in no case shall Apollo, Apollo Subco, Linear or any
other person be required to recognize Dissenting Shareholders as holders of
Linear Shares after the Effective Time, and the names of such Dissenting
Shareholders shall be deleted from the register of holders of Linear Shares at
the Effective Time.


ARTICLE 6
DELIVERY OF APOLLO SHARES


Section 6.01     Delivery of Apollo Shares
 
(a)       Upon surrender to the Depositary, as specified in the Letter of
Transmittal, for cancellation of a certificate which immediately prior to the
Effective Time represented one or more outstanding Linear Shares which were
exchanged for Apollo Shares in accordance with section 3.01 hereof, together
with a completed Letter of Transmittal and such other documents and instruments
as would have been required to effect the transfer of the Linear Shares formerly
represented by such certificate and such additional documents and instruments as
the Depositary may reasonably require, the holder of such surrendered
certificate shall be entitled to receive in exchange therefor, and the
Depositary shall deliver to such holder following the Effective Time, a
certificate representing the Apollo Shares which such holder is entitled to
receive in accordance with section 3.02 hereof.

 
- 10 -

--------------------------------------------------------------------------------

 


(b)       After the Effective Time and until surrendered for cancellation as
contemplated by subsection 6.01(a) hereof, each certificate which immediately
prior to the Effective Time represented one or more Linear Shares shall be
deemed at all times to represent only the right to receive in exchange therefor
a certificate representing the Apollo Shares which the holder of such
certificate is entitled to receive in accordance with section 6.01(a) hereof.


Section 6.02     Lost Certificates
 
In the event that any certificate which immediately prior to the Effective Time
represented one or more outstanding Linear Shares which were exchanged for
Apollo Shares in accordance with section 3.01 hereof shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the holder
claiming such certificate to be lost, stolen or destroyed, the Depositary shall
deliver in exchange for such lost, stolen or destroyed certificate, a
certificate representing the Apollo Shares which such holder is entitled to
receive in accordance with section 3.02 hereof. When authorizing such delivery
of a certificate representing the Apollo Shares which such holder is entitled to
receive in exchange for such lost, stolen or destroyed certificate, the holder
to whom a certificate representing such Apollo Shares is to be delivered shall,
as a condition precedent to the delivery of such Apollo Shares, give a bond
satisfactory to Apollo and the Depositary in such amount as Apollo and the
Depositary may direct, or otherwise indemnify Apollo, Apollo Subco and the
Depositary in a manner satisfactory to Apollo and the Depositary, against any
claim that may be made against Apollo, Apollo Subco or the Depositary with
respect to the certificate alleged to have been lost, stolen or destroyed and
shall otherwise take such actions as may be required by the by-laws of the
Corporation.


Section 6.03     Distributions with Respect to Unsurrendered Certificates
 
No dividend or other distribution declared or made after the Effective Time with
respect to Apollo Shares with a record date after the Effective Time shall be
delivered to the holder of any unsurrendered certificate which, immediately
prior to the Effective Time, represented outstanding Linear Shares unless and
until the holder of such certificate shall have complied with the provisions of
section 6.01 or section 6.02 hereof. Subject to applicable law and to section
6.04 hereof, at the time of such compliance, there shall, in addition to the
delivery of a certificate representing the Apollo Shares to which such holder is
thereby entitled, be delivered to such holder, without interest, the amount of
the dividend or other distribution with a record date after the Effective Time
theretofore paid with respect such Apollo Shares.


Section 6.04     Withholding Rights
 
Apollo and the Depositary shall be entitled to deduct and withhold from all
dividends or other distributions otherwise payable to any Former Linear
Shareholder such amounts as Apollo, Apollo Subco or the Depositary is required
or permitted to deduct and withhold with respect to such payment under the
Income Tax Act (Canada), the United States Internal Revenue Code of 1986, as
amended, or any provision of any applicable federal, provincial, state, local or
foreign tax law, in each case, as amended. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes hereof as
having been paid to the Former Linear Shareholder in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority.

 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 6.05     Limitation and Proscription.
 
To the extent that a Former Linear Shareholder shall not have complied with the
provisions of section 6.01 or section 6.02 hereof on or before the date which is
six years after the Effective Date (the “final proscription date”), then the
Apollo Shares which such Former Linear Shareholder was entitled to receive shall
be automatically cancelled without any repayment of capital in respect thereof
and the certificates representing such Apollo Shares shall be delivered to
Apollo by the Depositary for cancellation and shall be cancelled by Apollo, and
the interest of the Former Linear Shareholder in such Apollo Shares shall be
terminated as of such final proscription date.


ARTICLE 7
AMENDMENTS


Section 7.01     Amendments to Plan of Arrangement
 
(a)       Apollo and Linear reserve the right to amend, modify or supplement
this Plan of Arrangement at any time and from time to time, provided that each
such amendment, modification or supplement must be (i) set out in writing, (ii)
agreed to in writing by Apollo and Linear, (iii) filed with the Court and, if
made following the Linear Meeting, approved by the Court, and (iv) communicated
to Former Linear Shareholders if and as required by the Court.


(b)       Any amendment, modification or supplement to this Plan of Arrangement
may be proposed by Linear at any time prior to the Linear Meeting provided that
Apollo shall have consented thereto in writing, with or without any other prior
notice or communication, and, if so proposed and accepted by the persons voting
at the Linear Meeting (other than as may be required under the Interim Order),
shall become part of this Plan of Arrangement for all purposes.


(c)       Any amendment, modification or supplement to this Plan of Arrangement
that is approved by the Court following the Linear Meeting shall be effective
only if (i) it is consented to in writing by each of Apollo and Linear, and (ii)
if required by the Court, it is consented to by holders of the Linear Shares
voting in the manner directed by the Court.

 
- 12 -

--------------------------------------------------------------------------------

 

SCHEDULE “B”
LINEAR COVERTIBLE SECURITIES

 
Linear Convertible
Securities
 
Number
Outstanding
 
Expiry Date
 
Exercise Price
 
Linear Warrants
    2,322,728  
March 19, 2011
  $ 1.50         5,203,750  
November 19, 2014
  $ 3.00         651,286  
November 19, 2011
  $ 2.15  
Total
    8,177,764                                
Linear Options
    705,000  
January 9, 2013
  $ 3.00         10,000  
February 28, 2013
  $ 3.00         50,000  
July 20, 2013
  $ 3.00         885,000  
February 6, 2014
  $ 1.05         25,000  
February 19, 2014
  $ 1.05         5,000  
March 4, 2014
  $ 1.05         405,000  
July 29, 2014
  $ 1.37         250,000  
August 4, 2012
  $ 1.50         75,000  
August 24, 2014
  $ 2.18         250,000  
August 26, 2014
  $ 2.00         30,000  
September 9, 2014
  $ 2.10         80,000  
October 5, 2014
  $ 2.40  
Total
    2,770,000            


 
- 13 -

--------------------------------------------------------------------------------

 